Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 1 of 112 PageID: 1



HERMAN JONES LLP
SERINA M. VASH
153 Central Avenue #131
Westfield, New Jersey 07090
Telephone: (404) 504-6516
Facsimile: (404) 504-6501
svash@hermanjones.com

[Additional Counsel Appear on Signature Page]
Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

   WILLIAM WESSELS, Derivatively on             )   Case No.:
   Behalf of BAUSCH HEALTH                      )
   COMPANIES INC. F/K/A VALEANT                 )
   PHARMACEUTICALS
   INTERNATIONAL, INC.,                         )   VERIFIED STOCKHOLDER
                                                )   DERIVATIVE COMPLAINT FOR
                              Plaintiff,        )   BREACH OF FIDUCIARY DUTY,
                                                )   WASTE OF CORPORATE ASSETS,
           v.                                   )   AND UNJUST ENRICHMENT
                                                )
   J. MICHAEL PEARSON, HOWARD B.                )
   SCHILLER, ROBERT L. ROSIELLO,                )
   DEBORAH JORN, TANYA CARRO, ARI               )
   S. KELLEN, G. MASON MORFIT,                  )
   ROBERT N. POWER, ROBERT A.                   )
   INGRAM, THEO MELAS-KYRIAZI,                  )
   NORMA A. PROVENCIO, KATHARINE
   B. STEVENSON, JEFFREY W. UBBEN,              )
   D. ROBERT HALE, RONALD H.                    )
   FARMER, and COLLEEN A. GOGGINS,              )
                                                )
                          Defendants,           )
                                                )
           -and-
                                                )
   BAUSCH HEALTH COMPANIES INC.                 )
   F/K/A VALEANT PHARMACEUTICALS                )
   INTERNATIONAL, INC., a Canadian              )
   corporation,                                 )
                                                )
                          Nominal Defendant.    )   DEMAND FOR JURY TRIAL
                                                )


       Plaintiff William Wessels, located at 745 County Road 106, Purmela, Texas, by his
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 2 of 112 PageID: 2



attorneys, submits this Verified Stockholder Derivative Complaint for Breach of Fiduciary Duty,

Waste of Corporate Assets, and Unjust Enrichment. Plaintiff alleges the following on information

and belief, except as to the allegations specifically pertaining to plaintiff which are based on

personal knowledge. This complaint is also based on the investigation of plaintiff's counsel, which

included, among other things, a review of public filings with the U.S. Securities and Exchange

Commission ("SEC") and a review of news reports, press releases, and other publicly available

sources.

                         NATURE AND SUMMARY OF THE ACTION

        1.      This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Bausch Health Companies Inc. formerly known as Valeant Pharmaceuticals

International, Inc. ("Valeant" or the "Company") against certain of its officers and directors for

breach of fiduciary duty, waste of corporate assets, unjust enrichment, and violations of law. These

wrongs resulted in billions of dollars in damages to Valeant's reputation, goodwill, and standing

in the business community. Moreover, these actions have exposed Valeant to billions of dollars

in potential liability for violations of law.

        2.      Valeant develops, manufacturers, and markets a range of branded and generic

pharmaceuticals, over-the-counter products, and medical devices. In February 2008, defendant J.

Michael Pearson ("Pearson") became Valeant's Chief Executive Officer ("CEO"). Under defendant

Pearson's leadership, Valeant engaged in an aggressive "roll-up" strategy, which consisted of

growing revenues through acquisitions and cutting spending on research and development

("R&D"). Between 2008 and 2016, Valeant acquired over 100 companies for over $36 billion in

total, making Valeant one of the largest acquirers in any industry over the past decade.




                                                -1-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 3 of 112 PageID: 3



       3.      From 2012 through 2015, the Company's growth-by-acquisition strategy appeared

to be working. During this time Valeant's stock price soared nearly 350% from just under $60 on

December 31, 2012, to a high of $262 on August 5, 2015. At its peak in July of 2015, Valeant had

a valuation of over $90 billion, and was one of the largest pharmaceutical companies traded on the

New York Stock Exchange.

       4.      In order to finance its acquisitions and assuage concerns about Valeant's

nontraditional business strategy and increasing levels of debt financing, the Company sought to

convince investors of the long-term value of its strategy. Valeant's executives routinely touted the

Company's "strong organic growth," which it attributed to its "innovative" marketing strategies,

increased sales volume, and superior leadership. Defendant Pearson repeatedly assured investors

and analysts that Valeant's business strategy was "sustainable." To unsuspecting investors and the

broader market, Valeant appeared immune to the limitations on growth encountered by other

companies in the industry.

       5.      Unfortunately, however, this was not the case. Rather, Valeant was able to sustain

year-on-year revenue growth (and maintain its artificially inflated stock price) only through

unsustainable and deceptive practices that exposed the Company to substantial undisclosed risks,

including lost sales, regulatory sanctions, and reputational harm. One deceptive practice Valeant

implemented was price gouging. Valeant strategically acquired products that had little or no

generic competition and subsequently increased prices far beyond industry norms. For instance,

after acquiring Cuprimine®, a drug used to treat Wilson's disease, in 2010 from Aton Pharma, Inc.

("Aton"), Valeant increased the price of the drug 2,849% between February 2013 and the first

quarter of 2015, even though the drug had been on the market since the mid-1950s. Similarly,

after acquiring Syprine® from Aton, another drug used to treat Wilson's disease, Valeant increased




                                               -2-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 4 of 112 PageID: 4



the price of the drug by 1424% between the first quarter of 2013 and the third quarter of 2015. In

2015 alone, Valeant raised prices on its branded drugs an average of 66%, according to a Deutsche

Bank Securities Inc. ("Deutsche Bank") analysis—approximately five times as much as its closest

industry peers.

          6.      To facilitate its price gouging strategy, Valeant created a clandestine network of

controlled "specialty pharmacies."        Philidor Rx Services, LLC ("Philidor"), a seemingly

independent Pennsylvania mail-order pharmacy, was the most prominent of these captive

pharmacies and the hub of Valeant's network. Through Philidor, Valeant created a host of shell

companies which it then used to acquire interests in additional retail pharmacies all over the United

States.

          7.      With their secret pharmacy network in place, defendants channeled prescriptions

for Valeant's branded drugs—particularly those that were especially susceptible to generic

competition, like the Company's dermatological products—through Philidor. Philidor employees,

as well as Valeant employees staffed at Philidor under aliases, were instructed to employ a host of

unconventional, deceptive, and unlawful practices to reduce barriers to sales of, and

reimbursements for, Valeant's pharmaceuticals despite massive price hikes. These practices

included: (i) blocking the substitution of cheaper and medically equivalent generic alternatives by

physically altering, modifying, and falsifying physician prescriptions to require that Valeant

products be dispensed as opposed to low-cost generic alternatives; (ii) automatically refilling

patient's prescriptions without the patient's or physician's request and for no medically justified

reason; (iii) changing the identity of the dispensing pharmacies to avoid denials of claims for

Valeant-branded drugs; (iv) manipulating Patient Assistance Programs ("PAPs") by secretly

waiving patient copays for Valeant drugs to minimize patient's incentive to seek cheaper generic




                                                 -3-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 5 of 112 PageID: 5



substitutes; and (v) using pharmacies in its captive network to enable Philidor to indirectly operate

in states where it had been denied a license. Through these practices, Valeant was able to charge

supracompetitive prices for Valeant-branded pharmaceuticals and sell Valeant-branded drugs that

would otherwise never have been purchased.

       8.      The Company's deceitful conduct was front and center when Valeant attempted a

hostile acquisition of drug manufacturer Allergan, Inc. ("Allergan") in February 2014. Allergan

rebuffed the offer, arguing that Valeant's business model was unsustainable and reliant on some

"eye-popping price increases." Nonetheless, Valeant persisted, making several more unwelcome

bids for Allergan while repeatedly assuring investors and analysts that Allergan's claims were

unfounded. For instance, on May 28, 2014, defendant Pearson told investors that "the highest

price increase [Valeant] could take under any managed care contract … in the US is 9% a year."

Defendant Pearson thus reasoned, "we have a lot of constraints, just like other pharma companies

do, in terms of pricing." On June 17, 2014, defendant Pearson further assured investors that

Valeant's operating model is "both durable and sustainable," and boasted that Valeant's key

products were "growing by volume, not just price."

       9.      Valeant's unlawful practices began trickling out in late September 2015, as a result

of government investigations, a lawsuit by R&O Pharmacy, LLC ("R&O"), a pharmacy whose

National Provider Identifier ("NPI") number Philidor had used without permission to obtain

payments from insurers for Valeant pharmaceuticals, and the revelation by investigative journalists

of Valeant's secret relationship with Philidor.       Despite these partial revelations, defendants

continued to distort and conceal Valeant's deceptive business practices. For example, after the

U.S. Congress and investigative journalists began to uncover the astronomical prices Valeant was

charging for its pharmaceuticals, defendants reassured investors and the market that the Company




                                                -4-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 6 of 112 PageID: 6



was focused on "volume growth," rather than price increases, when in fact 80% of Valeant's growth

had been achieved through increasing prices and only 20% through increasing volume. Further,

when Valeant's secret relationship with Philidor came to light in October 2015, defendants

represented that Philidor wasn't critical to Valeant, despite the fact that roughly 55% of Valeant's

year-over-year growth was due to Philidor. In addition, when reporters suggested that Valeant

could be using Philidor to artificially inflate its reported revenues, defendants reassured investors

that Valeant's accounting practices were appropriate, when in reality the Company was improperly

accelerating the recognition of revenue and double counting revenue on its transactions with

Philidor.

       10.     On October 27, 2015, hedge fund billionaire William A. Ackman ("Ackman") and

one of Valeant's largest stockholders at the time, sent an e-mail to defendant Pearson, defendant

Howard B. Schiller ("Schiller"), Valeant's then Chief Financial Officer ("CFO"), and other Valeant

Board of Directors (the "Board") members concerning a New York Times article by Joe Nocera

that described Valeant as "sleazy" and questioned whether Valeant was the "Next Enron." In his

e-mail, Ackman noted that, "when one of the most credible journalists in the world accuses you of

being the next Enron, time is short," and criticized defendant Pearson's abrupt end to an earlier

conference call and his scripted answers, stating: "The only people that need scripts and limited

questions are crooks. Joe Nocera is right. You look like Enron." Ackman warned that "Your

reputation and that of the rest of the board along with the company is at grave risk of being

destroyed on a permanent basis," and advised them to hold a conference call to answer questions

"honestly no matter how embarrassing the answers are and no matter what the legal implications

are." Ackman further advised that "the truth will come out eventually" and to "do the right thing."




                                                -5-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 7 of 112 PageID: 7



       11.     While defendant Pearson did not follow Ackman's advice, the truth nevertheless

continued to emerge. On October 28, 2015, Bloomberg reported that an internal Philidor training

manual showed that Philidor relied on "back door" tactics to boost payments and "instructed

employees to submit claims under different pharmacy identification numbers if an insurer rejected

Philidor's claim—to essentially shop around for one that would be accepted." The following day,

the three major pharmaceutical benefit managers ("PBMs")1 in the U.S. (Express Scripts, CVS

Caremark, and OptumRx) announced that they would no longer reimburse prescriptions from

Philidor.    Almost immediately thereafter, Valeant announced it would be terminating its

relationship with Philidor and that Philidor would be shutting down as soon as possible. Although

Valeant had vigorously defended Philidor only days before, defendant Pearson stated that Valeant

had "lost confidence in Philidor's ability to continue to operate in a manner that is acceptable."

       12.     Valeant has since withdrawn its financial statements and acknowledged them to be

false, restated its fiscal year 2014 revenues, slashed its revenue and profitability guidance for 2015

and 2016, and admitted the inadequacy of the Company's disclosure controls and internal controls

over financial reporting. On February 3, 2016, Valeant issued a press release admitting that

Valeant had not grown more by volume than price in first quarter 2015, as defendant Pearson had

previously stated in April 2015. On February 22, 2016, Valeant issued a press release confirming

the falsity of its previously reported financial statements for 2014 and the first three quarters of

2015 due to Valeant's improper accounting for transactions with Philidor.




1
 A PBM administers prescription drug benefits on behalf of employers, labor unions, and other
entities that provide those benefits as part of their health insurance plans. PBMs also negotiate the
prices that end-payors pay to drug manufacturers, which are then sold through retail or specialty
pharmacies that also have contracts with PBMs.

                                                -6-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 8 of 112 PageID: 8



       13.     The substantial financial impact of Valeant's inability to continue its deceptive

practices was further revealed on March 15, 2016, when the Company announced its unexpectedly

dismal unaudited fourth quarter 2015 financial results and slashed guidance for fiscal year 2016.

In the press release, Valeant also admitted that it had inadequate internal controls and disclosure

controls and that it could not release audited financial statements until the Board completed an

assessment of the Company's internal controls.         On this news, the price of Valeant stock

plummeted by more than 50%, from a close of $69.04 per share on March 14, 2016, to a close of

$33.51 per share on March 15, 2016, on extremely high trading volume.

       14.     On March 21, 2016, Valeant issued a press release announcing the restatement of

its prior financial statements. The Company disclosed that it had been improperly recognizing

revenue on transactions with Philidor and "approximately $58 million in net revenue relating to

sales to Philidor during the second half of 2014 should not have been recognized upon delivery of

product to Philidor." As a result, Valeant's Annual Report on Form 10-K for the fiscal year ended

2014 and each of the Company's Quarterly Reports on Forms 10-Q for the fiscal year of 2015,

could no longer be relied upon. The press release stated that "one or more material weaknesses

exist in the company's internal control over financial reporting," as a result, "internal control over

financial reporting and disclosure controls and procedures were not effective as of December 31,

2014 and disclosure controls and procedures were not effective as of March 31, 2015 and the

subsequent interim periods in 2015."

       15.     In the press release, Valeant attributed its fictitious accounting to the "improper

conduct" of defendants Schiller and Tanya Carro ("Carro"), the Company's former Corporate

Controller, as well as the unethical "tone at the top" set by senior management. These Valeant

executives, along with defendant Deborah Jorn ("Jorn"), Valeant's former Executive Vice




                                                -7-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 9 of 112 PageID: 9



President and Company Group Chairman, who led the dermatology division (representing a large

portion of Philidor sales), and the majority of the Board's Audit and Risk Committee, all left

Valeant in the wake of these disclosures.

       16.     The illegal and deceptive practices detailed herein have devastated the Company.

Since the truth about Valeant's business practices began slowly emerging in the third quarter of

2015, Valeant's stock has plummeted more than 90%, from a high of $262 per share on August 5,

2015, to less than $25 per share on June 7, 2016. In total, Valeant's stockholders have suffered

over $80 billion in market capitalization losses. Valeant's wrongdoing was so pervasive and the

resulting losses so severe that commentators dubbed it the "Pharmaceutical Enron."

       17.     Further, the wrongdoing detailed herein subjected the Company to a number of

governmental investigations, including by the SEC, the State of Texas, the State of North Carolina,

and both houses of Congress, as well as a criminal probe by the U.S. Department of Justice

("DOJ"). In November and December of 2016, Gary Tanner ("Tanner"), a former senior executive

at Valeant, and Andrew Davenport ("A. Davenport"), the former CEO of Philidor, were arrested

on four counts of fraud and conspiracy in connection with the scheme to fraudulently peddle

Valeant pharmaceuticals. On January 27, 2017, they were named as defendants in an indictment

filed in the U.S. District Court for the Southern District of New York, subsequently convicted on

all four counts against them, including wire fraud and conspiracy to commit money laundering,

and sentenced to one year in prison.

       18.     As a result of the pervasive misconduct alleged herein, the Company is also the

subject of a number of lawsuits in the U.S. and Canada. On April 28, 2017, the Honorable Michael

A. Shipp denied, in part, Valeant's motion to dismiss in a consolidated securities class action

lawsuit pending in the U.S. District Court for the District of New Jersey on behalf of investors




                                               -8-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 10 of 112 PageID: 10



 who purchased Valeant's shares or acquired Valeant stock pursuant to or traceable to misleading

 offering documents issued in connection with certain of the Company's debt and equity offerings

 (the "Securities Class Action").2 Additionally, over thirty-one groups of individual investors have

 chosen to opt out of the consolidated action and filed securities actions in the U.S. District Court

 for the District of New Jersey. On July 31, 2018, the Honorable Michael A. Shipp denied, in part,

 Valeant's motions to dismiss in three separate lawsuits alleging Valeant inflated its stock price

 through unsavory and deceptive business practices.3 In doing so, Judge Shipp found that the

 investors adequately pled that Valeant and its executives engaged in a pattern of racketeering

 activity by using its clandestine pharmacy network and inaccurate financial statements to defraud

 investors.4 As a result of the numerous governmental investigations, lawsuits, and substantial

 losses suffered by investors, the Company faces billions of dollars in liability.

        19.     While the wrongdoing detailed herein has devastated Valeant's credibility and

 caused the Company substantial damages, defendants did not fare nearly as poorly. Defendant

 Jeffrey W. Ubben ("Ubben") unlawfully reaped over $925 million in illegal insider trading

 proceeds of Company stock. On June 30, 2019, Judge Shipp denied defendant Ubben's motion to

 dismiss claims in the Securities Class Action that he and his company, ValueAct Capital



 2
  See In re Valeant Pharm. Int'l, Inc. Sec. Litig., No. 15-7658, 2017 WL 1658822 (D.N.J. Apr. 28,
 2017).
 3
  The cases are Lord Abbett Investment Trust, et al. v. Valeant Pharmaceuticals International Inc.,
 et al., No. 3:17-cv-06365 (D.N.J.); The Boeing Company Employee Retirement Plans Master
 Trust, et al. v. Valeant Pharmaceuticals International Inc., et al., No. 3:17-cv-07636 (D.N.J.); and
 Public Employees’ Retirement System of Mississippi v. Valeant Pharmaceuticals International
 Inc., et al., No. 3:17-cv-07625 (D.N.J.).
 4
  Additionally, the Company is the subject of a class action lawsuit filed on behalf of third-party
 payors who paid claims or incurred costs in connection with Valeant prescriptions from January
 2, 2013 through November 9, 2015.


                                                 -9-
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 11 of 112 PageID: 11



 Management, L.P. ("ValueAct"), illegally dumped $925 million worth of Valeant stock ahead of

 revelations about the Company's deceptive sales practices. In doing so, Judge Shipp found that

 the timing and scope of the sales was suspicious because ValueAct only purchased—rather than

 sold—Valeant stock in the two years before June 2015, when Valeant stock traded at or near all-

 time highs.

        20.     On June 5, 2018, plaintiff's counsel sent a litigation demand to the Valeant Board

 on behalf of another Valeant stockholder, David Shabbouei, demanding that the Board investigate

 the foregoing facts and claims arising from them, and to commence litigation against the corporate

 fiduciaries responsible for damaging Valeant, including certain of the Company's current and

 former officers and directors (the "Shabbouei Demand"). In a letter dated July 9, 2018, counsel

 for a claimed special committee of the Board (the "Special Committee") informed plaintiff's

 counsel of the Special Committee's formation and that it would be considering the Shabbouei

 Demand. On July 30, 2018, plaintiff's counsel sent plaintiff's substantially similar demand to the

 Board (the "Demand").

        21.     Four months after plaintiff first sent his Demand, counsel for the Special Committee

 notified plaintiff's counsel by telephone that the Board had rejected the Demand. While plaintiff

 sought documents concerning the Board's decision to reject the Demand and entered into an

 appropriate confidentiality agreement, Valeant's counsel refused to provide a single document

 evidencing how the Board or Special Committee reached its conclusion. In fact, Valeant did not

 even provide any documentary evidence that the Board had rejected the Demand. By failing to

 provide any documents underlying the Board's decision to refuse the Demand, the Individual

 Defendants (as defined herein) are attempting to insulate the Special Committee's investigation

 and the Board's decision to refuse the Demand from any scrutiny.




                                               - 10 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 12 of 112 PageID: 12



            22.   In light of the Board's improper refusal to act, plaintiff brings this action to remedy

 the harm caused by defendants' wrongful actions.

                                   JURISDICTION AND VENUE

            23.   Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties

 exists and the amount in controversy exceeds $75,000, exclusive of interest and costs.

            24.   This Court has jurisdiction over each named defendant who is a resident of New

 Jersey. In particular, on information and belief, defendant Carro is a resident of Branchburg, New

 Jersey, defendant Colleen A. Goggins ("Goggins") is a resident of Princeton, New Jersey,

 defendant Jorn is a resident of Warren, New Jersey, defendant Ari S. Kellen ("Kellen") is a resident

 of Teaneck, New Jersey, and defendant Pearson is a resident of Spring Lake, New Jersey.

 Additionally, this Court has specific jurisdiction over each named herein because each defendant

 is either a corporation that conducts business in and maintains operations in this District, or is an

 individual who has sufficient minimum contacts with this District so as to render the exercise of

 jurisdiction by the District Court permissible under traditional notions of fair play and substantial

 justice.

            25.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 because: (i) Valeant

 maintains executive offices in this District; (ii) one or more of the defendants either resides in or

 maintains executive offices in this District; (iii) a substantial portion of the transactions and wrongs

 complained of herein, including the defendants' primary participation in the wrongful acts detailed

 herein, and aiding and abetting and conspiracy in violation of fiduciary duties owed to Valeant

 occurred in this District; and (iv) defendants have received substantial compensation in this District

 by doing business here and engaging in numerous activities that had an effect in this District.




                                                  - 11 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 13 of 112 PageID: 13



                                          THE PARTIES

 Plaintiff

        26.     Plaintiff William Wessels was a stockholder of Valeant at the time of the

 wrongdoing complained of, has continuously been a stockholder since that time, and is a current

 Valeant stockholder. Plaintiff is a citizen of Texas.

 Nominal Defendant

        27.     Nominal defendant Valeant is a corporation registered under the laws of the

 Canadian Province of British Columbia with principal executive offices located at 2150 Saint

 Elzéar Boulevard West, Laval, Quebec, Canada. Accordingly, Valeant is a citizen of Canada.

 Valeant develops, manufactures, and markets a broad range of pharmaceutical products, over-the-

 counter products, and medical devices. As of December 31, 2018, Valeant had approximately

 21,100 employees.

 Defendants

        28.     Defendant Pearson was Valeant's CEO and a director from February 2008 to May

 2016; Chairman of the Board from March 2011 to December 2015; and a paid consultant to the

 Company from May 2016 to December 2017. In December 2015, defendant Pearson took a leave

 of absence for medical reasons; in February 2016 he returned as the Company's CEO and a director

 and served in those capacities until May 2016. Defendant Pearson is named as defendant in the

 related Securities Class Action complaint that alleges he violated sections 10(b) and 20(a) of the

 Securities Exchange Act of 1934 (the "Exchange Act") and sections 11, 12(a)(2), and 15 of the

 Securities Act of 1933 (the "Securities Act"). Defendant Pearson knowingly, recklessly, or with

 gross negligence caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii)

 engage in unlawful and deceptive business practices; (iii) improperly recognize revenue; (iv)




                                                - 12 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 14 of 112 PageID: 14



 overstate its financial metrics; and (v) make improper statements in its press releases and public

 filings concerning Valeant's business, prospects, and financial condition. Valeant paid defendant

 Pearson the following compensation as an executive:

                                                  Non-Equity
                                  Stock         Incentive Plan      All Other
         Year      Salary        Awards         Compensation      Compensation        Total
         2016     $669,231           -                 -           $11,304,448    $11,973,679
         2015         -        $140,304,682        $500,000         $772,760     $141,577,442
         2014    $2,007,693          -            $8,000,000        $368,235      $10,375,928
         2013    $1,750,000          -            $4,789,531        $458,203       $6,997,734

 Defendant Pearson is a citizen of New Jersey.

        29.     Defendant Schiller was Valeant's Executive Vice President and CFO from

 December 2011 to June 2015; interim CEO from January 2016 to February 2016; a director from

 September 2012 to June 2016; and a paid consultant to the Company from July 2015 to January

 2016. Defendant Schiller is named as defendant in the related Securities Class Action complaint

 that alleges he violated sections 10(b) and 20(a) of the Exchange Act, and sections 11, 12(a)(2),

 and 15 of the Securities Act. Defendant Schiller knowingly, recklessly, or with gross negligence

 caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage in unlawful

 and deceptive business practices; (iii) improperly recognize revenue; (iv) overstate its financial

 metrics; and (v) make improper statements in its press releases and public filings concerning

 Valeant's business, prospects, and financial condition.         Valeant paid defendant Schiller the

 following compensation as an executive:

                                                  Non-Equity
                                   Stock        Incentive Plan      All Other
         Year       Salary        Awards        Compensation      Compensation        Total
         2016      $813,491           -                -            $217,571       $1,031,062
         2015      $563,963           -                -             $42,842        $606,805
         2014      $953,846     $23,730,659       $2,400,000         $23,067      $27,107,572
         2013     $1,000,000     $1,166,991       $1,793,123          $3,872       $3,963,986

 Defendant Schiller is a citizen of Colorado.


                                                 - 13 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 15 of 112 PageID: 15




         30.    Defendant Robert L. Rosiello ("Rosiello") was Valeant's Executive Vice President,

 Corporate Development and Strategy from August 2016 to December 2016; Executive Vice

 President and CFO from July 2015 to August 2016; and Executive Vice President from June 2015

 to July 2015. Defendant Rosiello was also a member of Valeant's Office of the CEO from

 December 2015 to January 2016, at which time defendant Schiller was appointed as the Company's

 interim CEO. Defendant Rosiello is named as defendant in the related Securities Class Action

 complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant

 Rosiello knowingly, recklessly, or with gross negligence caused or allowed Valeant to: (i) operate

 with inadequate internal controls; (ii) engage in unlawful and deceptive business practices; (iii)

 improperly recognize revenue; (iv) overstate its financial metrics; and (v) make improper

 statements in its press releases and public filings concerning Valeant's business, prospects, and

 financial condition. Valeant paid defendant Rosiello the following compensation as an executive:

                                                          Non-Equity
                                         Stock          Incentive Plan     All Other
  Year       Salary       Bonus         Awards          Compensation     Compensation       Total
  2016     $1,000,000   $1,000,000     $2,118,427              -           $153,504      $4,271,931
  2015      $546,154    $6,000,000    $53,126,290          $712,184         $13,770     $60,398,398

 Defendant Rosiello is a citizen of Massachusetts.

         31.    Defendant Jorn was Valeant's Executive Vice President and Company Group

 Chairman from May 2015 to March 2016; Senior Vice President and General Manager of Valeant's

 dermatology business from September 2014 to May 2015; and Vice President, Marketing

 Dermatology from August 2013 to September 2014. Defendant Jorn is named as defendant in the

 related Securities Class Action complaint that alleges she violated section 10(b) of the Exchange

 Act. Defendant Jorn knowingly, recklessly, or with gross negligence caused or allowed Valeant

 to: (i) operate with inadequate internal controls; (ii) engage in unlawful and deceptive business



                                               - 14 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 16 of 112 PageID: 16



 practices; (iii) overstate its financial metrics; and (iv) make improper statements in the Company's

 press releases and public filings concerning the Company's business, prospects, and financial

 condition. Valeant paid defendant Jorn the following compensation as an executive:

                                                           Non-Equity
                                            Stock        Incentive Plan     All Other
    Year       Salary       Bonus          Awards        Compensation     Compensation      Total
    2015      $553,077      $7,968        5,014,488             -           $12,067      $5,587,600
    2014      $396,577         -          1,538,192         $320,827        $11,505      $2,267,101
    2013      $375,650         -         $1,076,255         $209,213         $9,259      $1,670,377

 Defendant Jorn is a citizen of New Jersey.

        32.     Defendant Carro was Valeant's Corporate Controller from at least June 2012 until

 March 2016, when she was placed on administrative leave and eventually replaced in May 2016.

 Defendant Carro is named as defendant in the related Securities Class Action complaint that

 alleges she violated section 10(b) of the Exchange Act. Defendant Carro knowingly, recklessly,

 or with gross negligence caused or allowed Valeant to: (i) operate with inadequate internal

 controls; (ii) engage in unlawful and deceptive business practices; (iii) overstate its financial

 metrics; and (iv) make improper statements in the Company's press releases and public filings

 concerning the Company's business, prospects, and financial condition. Defendant Carro is a

 citizen of New Jersey.

        33.     Defendant Kellen was Valeant's Executive Vice President and Company Group

 Chairman from at least January 2014 to December 2016. Defendant Kellen was also a member of

 Valeant's Office of the CEO from December 2015 to January 2016. Defendant Kellen is named

 as defendant in the related Securities Class Action complaint that alleges he violated section 10(b)

 of the Exchange Act. Defendant Kellen knowingly, recklessly, or with gross negligence caused

 or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage in unlawful and

 deceptive business practices; (iii) overstate its financial metrics; and (iv) make improper



                                                - 15 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 17 of 112 PageID: 17



 statements in the Company's press releases and public filings concerning its business, prospects,

 and financial condition.      Valeant paid defendant Kellen the following compensation as an

 executive:

                                                           Non-Equity
                                           Stock         Incentive Plan     All Other
   Year          Salary      Bonus        Awards         Compensation     Compensation       Total
   2016         $932,692   $1,000,000    2,875,027              -           $89,915       $4,897,634
   2015         $741,316   $3,000,000        -              $955,688        $30,688       $4,727,692
   2014         $752,885   $5,000,000   $43,085,254        $1,800,000        $2,521      $50,640,660

 Upon information and belief, defendant Kellen is a citizen of New Jersey or Florida.

          34.      Defendant G. Mason Morfit ("Morfit") was a Valeant director from October 2015

 to June 2016 and from May 2007 to May 2014. Defendant Morfit is ValueAct's Chief Investment

 Officer and has been since July 2017; President and has been since at least November 2013; and a

 ValueAct Partner and has been since January 2003. Defendant Morfit joined ValueAct as an

 Associate in January 2001. Valeant paid defendant Morfit the following compensation as a

 director:

                      Fiscal
                       Year     Fees Paid in Cash     Stock Awards          Total
                      2016           $34,127               $0              $34,127
                      2015           $13,938            $218,729          $232,667
                      2014             $0                  $0                $0
                      2013          $107,500            $374,993          $482,493

 Defendant Morfit is a citizen of California.

          35.      Defendant Robert N. Power ("Power") is a Valeant director and has been since

 August 2008. Defendant Power is also a member of Valeant's Audit and Risk Committee and has

 been since at least April 2016. Defendant Power is named as a defendant in the related Securities

 Class Action complaint that alleges he violated section 10(b) of the Exchange Act and section 11

 of the Securities Act. Defendant Power knowingly or recklessly caused or allowed Valeant to: (i)

 operate with inadequate internal controls; (ii) engage in unlawful and deceptive business practices;


                                                - 16 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 18 of 112 PageID: 18



 (iii) improperly recognize revenue; (iv) overstate its financial metrics; and (v) make improper

 statements in the Company's press releases and public filings concerning the Company's business,

 operations, and financial condition. Valeant paid defendant Power the following compensation as

 a director:

                     Fiscal
                      Year    Fees Paid in Cash      Stock Awards      Total
                     2016         $114,133             $368,641      $482,774
                     2015         $116,332             $381,711      $498,043
                     2014         $105,729             $382,496      $488,225
                     2013         $100,451             $374,993      $475,444

 Defendant Power is a citizen of Pennsylvania.

         36.      Defendant Robert A. Ingram ("Ingram") was a Valeant director from September

 2010 to May 2017. Defendant Ingram was also Valeant's Lead Director from September 2010 to

 December 2010; Chairman of the Board from December 2010 to March 2011; Lead Independent

 Director from March 2011 from January 2016; and Chairman of the Board from January 2016 to

 May 2016. Defendant Ingram is named as defendant in the related Securities Class Action

 complaint that alleges he violated section 10(b) of the Exchange Act and section 11 of Securities

 Act. Defendant Ingram knowingly or recklessly caused or allowed Valeant to: (i) operate with

 inadequate internal controls; (ii) engage in unlawful and deceptive business practices; (iii)

 improperly recognize revenue; (iv) overstate its financial metrics; and (v) make improper

 statements in the Company's press releases and public filings concerning the Company's business,

 operations, and financial condition. Valeant paid defendant Ingram the following compensation

 as a director:

                     Fiscal
                      Year    Fees Paid in Cash      Stock Awards      Total
                     2016            $0                $463,105      $463,105
                     2015         $100,000             $487,711      $587,711
                     2014         $201,547             $382,496      $584,043
                     2013         $193,607             $374,993      $568,600



                                                 - 17 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 19 of 112 PageID: 19



 Defendant Ingram is a citizen of North Carolina.

        37.     Defendant Theo Melas-Kyriazi ("Melas-Kyriazi") was a Valeant director from

 September 2010 to June 2016. Defendant Melas-Kyriazi was also a member of Valeant's Audit

 and Risk Committee from at least April 2013 to at least April 2016. Defendant Melas-Kyriazi is

 named as defendant in the related Securities Class Action complaint that alleges he violated section

 10(b) of the Exchange Act and section 11 of Securities Act. Defendant Melas-Kyriazi knowingly

 or recklessly caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage

 in unlawful and deceptive business practices; (iii) improperly recognize revenue; (iv) overstate its

 financial metrics; and (v) make improper statements in Valeant's press releases and public filings

 concerning its business, operations, and financial condition. Valeant paid defendant Melas-

 Kyriazi the following compensation as a director:

                               Fiscal
                                Year      Stock Awards          Total
                               2016          $51,512           $51,512
                               2015         $481,354          $481,354
                               2014         $466,150          $466,150
                               2013         $486,443          $486,443

 Defendant Melas-Kyriazi is a citizen of Massachusetts.

        38.     Defendant Norma A. Provencio ("Provencio") was a Valeant director from

 September 2010 to June 2016. Defendant Provencio was also the Chairman of Valeant's Audit

 and Risk Committee from at least April 2013 to at least April 2016. Defendant Provencio is named

 as defendant in the related Securities Class Action complaint that alleges she violated section 10(b)

 of the Exchange Act and section 11 of the Securities Act. Defendant Provencio knowingly or

 recklessly caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage

 in unlawful and deceptive business practices; (iii) improperly recognize revenue; (iv) overstate its

 financial metrics; and (v) make improper statements in Valeant's press releases and public filings



                                                 - 18 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 20 of 112 PageID: 20



 concerning its business, operations, and financial condition. Valeant paid defendant Provencio the

 following compensation as a director:

                              Fiscal
                               Year      Stock Awards          Total
                              2016          $64,401           $64,401
                              2015         $523,859          $523,859
                              2014         $496,700          $496,700
                              2013         $522,396          $522,396

 Defendant Provencio is a citizen of California.

        39.     Defendant Katharine B. Stevenson ("Stevenson") was a Valeant director from

 September 2010 to March 2016. Defendant Stevenson was also a member of Valeant's Audit and

 Risk Committee from at least April 2013 to at least April 2015. Defendant Stevenson is named as

 defendant in the related Securities Class Action complaint that alleges she violated section 10(b)

 of the Exchange Act and section 11 of the Securities Act. Defendant Stevenson knowingly or

 recklessly caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage

 in unlawful and deceptive business practices; (iii) improperly recognize revenue; (iv) overstate its

 financial metrics; and (v) make improper statements in the Company's press releases and public

 filings concerning the Company's business, operations, and prospects. Valeant paid defendant

 Stevenson the following compensation as a director:

                    Fiscal
                     Year     Fees Paid in Cash     Stock Awards          Total
                    2016           $22,420               $0              $22,420
                    2015           $98,519            $381,711          $480,230
                    2014          $102,500            $382,496          $484,996
                    2013          $102,500            $374,993          $477,493

 Defendant Stevenson is a citizen of Canada.

        40.     Defendant Ubben was a Valeant director from October 2014 to August 2015.

 Defendant Ubben is the founder and CEO of ValueAct and has been since 2000, and was

 previously ValueAct's Chief Investment Officer from 2000 to July 2017. Defendant Ubben is


                                                - 19 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 21 of 112 PageID: 21



 named as defendant in the related Securities Class Action complaint that alleges he violated

 sections 10(b), 20A, and 20(a) of the Exchange Act. Defendant Ubben knowingly or recklessly

 caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage in unlawful

 and deceptive business practices; (iii) improperly recognize revenue; (iv) overstate its financial

 metrics; and (v) make improper statements in the Company's press releases and public filings

 concerning the Company's business, operations, and financial condition. While is possession of

 material, nonpublic information concerning Valeant's true business health, defendant Ubben sold

 4.2 million shares of his Valeant stock for $925 million in unlawful trading proceeds. Valeant

 paid defendant Ubben the following compensation as a director:

                    Fiscal
                     Year      Fees Paid in Cash    Stock Awards          Total
                    2015            $60,202           $381,711          $441,913
                    2014            $25,000           $237,535          $262,535

 Defendant Ubben is a citizen of California.

        41.     Defendant D. Robert Hale ("Hale") is a Valeant director and has been since August

 2015. Defendant Hale is also a Partner at ValueAct and has been since January 2011. Defendant

 Hale knowingly or recklessly caused or allowed Valeant to: (i) operate with inadequate internal

 controls; (ii) engage in unlawful and deceptive business practices; (iii) improperly recognize

 revenue; (iv) overstate its financial metrics; and (v) make improper statements in the Company's

 press releases and public filings concerning Valeant's business, operations, and financial condition.

 Valeant paid defendant Hale the following compensation as a director:

                    Fiscal
                     Year      Fees Paid in Cash    Stock Awards          Total
                    2016           $104,551           $368,641          $473,192
                    2015            $35,817           $281,157          $316,974

 Upon information and belief, defendant Hale is a citizen of Canada or California.




                                                - 20 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 22 of 112 PageID: 22



         42.      Defendant Ronald H. Farmer ("Farmer") was a Valeant director from August 2012

 to June 2016. Defendant Farmer is named as defendant in the related Securities Class Action

 complaint that alleges he violated section 10(b) of the Exchange Act and section 11 of Securities

 Act. Defendant Farmer knowingly or recklessly caused or allowed Valeant to: (i) operate with

 inadequate internal controls; (ii) engage in unlawful and deceptive business practices; (iii)

 overstate its financial metrics; and (iv) make improper statements in the Company's press releases

 and public filings concerning the Company's business, operations, and prospects. Valeant paid

 defendant Farmer the following compensation as a director:

                              Fiscal
                               Year      Stock Awards          Total
                              2016          $54,093           $54,093
                              2015         $486,590          $486,590
                              2014         $461,158          $461,158
                              2013         $476,888          $476,888

 Upon information and belief, defendant Farmer is a citizen of Canada.

         43.      Defendant Goggins was a Valeant director from May 2014 to June 2016.

 Defendant Goggins is named as defendant in the related Securities Class Action complaint that

 alleges she violated section 10(b) of the Exchange Act. Defendant Goggins knowingly or

 recklessly caused or allowed Valeant to: (i) operate with inadequate internal controls; (ii) engage

 in unlawful and deceptive business practices; (iii) overstate its financial metrics; and (iv) make

 improper statements in the Company's press releases and public filings concerning the Company's

 business, operations, and prospects. Valeant paid defendant Goggins the following compensation

 as a director:

                     Fiscal
                      Year     Fees Paid in Cash   Stock Awards           Total
                     2016           $43,227             $0               $43,227
                     2015           $96,578          $381,711           $478,289
                     2014           $62,614          $382,496           $445,110




                                               - 21 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 23 of 112 PageID: 23



 Defendant Goggins is a citizen of New Jersey.

        44.     The defendants identified in ¶¶28-33 are referred to herein as the "Officer

 Defendants." The defendants identified in ¶¶28-29, 34-43 are referred to herein as the "Director

 Defendants." The defendants identified in ¶¶35, 37-39 are referred to herein as the "Audit and

 Risk Committee Defendants." Collectively, the defendants identified in ¶¶28-43 are referred to

 herein as the "Individual Defendants."

                        DUTIES OF THE INDIVIDUAL DEFENDANTS

 Fiduciary Duties

        45.     By reason of their positions as officers and directors of the Company, each of the

 Individual Defendants owed and owe Valeant and its stockholders fiduciary obligations of trust,

 loyalty, good faith, and due care, and were and are required to use their utmost ability to control

 and manage Valeant in a fair, just, honest, and equitable manner. The Individual Defendants were

 and are required to act in furtherance of the best interests of Valeant and not in furtherance of their

 personal interest or benefit.

        46.     To discharge their duties, the officers and directors of Valeant were required to

 exercise reasonable and prudent supervision over the management, policies, practices, and controls

 of the financial affairs of the Company. By virtue of such duties, the officers and directors of

 Valeant were required to, among other things:

                (a)     ensure Valeant maintained adequate internal controls over accounting and

 financial reporting;

                (b)     ensure that the Company was operated in a diligent, honest, and prudent

 manner in compliance with all applicable laws, rules, and regulations;




                                                 - 22 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 24 of 112 PageID: 24



                (c)     ensure that the Company complied with its legal obligations and

 requirements—including requirements involving the filing of accurate financial and operational

 information with the SEC—and refrain from engaging in insider trading and other deceptive

 conduct;

                (d)     ensure processes were in place for maintaining the integrity and reputation

 of the Company and reinforcing a culture of ethics, compliance, and appropriate risk management;

                (e)     conduct the affairs of the Company in an efficient, business-like manner in

 compliance with all applicable laws, rules, and regulations so as to make it possible to provide the

 highest quality performance of its business, to avoid wasting the Company's assets, and to

 maximize the value of the Company's stock;

                (f)     remain informed as to how Valeant conducted its operations, and, upon

 receipt of notice or information of imprudent or unsound conditions or practices, make reasonable

 inquiry in connection therewith, and take steps to correct such conditions or practices and make

 such disclosures as necessary to comply with applicable laws; and

                (g)     truthfully and accurately guide investors and analysts as to the business

 operations of the Company at any given time.

 Additional Duties Under the Company's Standards of Business Conduct

        47.     The Individual Defendants, as well as all employees, directors, and officers of the

 Company, were also required to comply with Valeant's Standards of Business Conduct (the "Code

 of Conduct").5 The Code of Conduct provides that Valeant's policy is to: (i) "require the highest

 standard of business ethics and integrity on the part of our employees, members of our Board of



 5
  The Code of Conduct refers to the Company's Standards of Business Conduct dated August 21,
 2014.


                                                - 23 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 25 of 112 PageID: 25



 Directors and third parties"; (ii) "comply with all applicable laws and regulations of the countries

 where we do business"; and (iii) "maintain training and other related processes to ensure awareness

 and promote compliance with the Standards." The stated purpose of the Code of Conduct is to

 "[e]mphasize [Valeant's] commitment to ethical behavior and compliance with the law" and

 "[e]stablish basic standards of legal and ethical behavior," among other things.

        48.     The Code of Conduct provides that the Company's employees, including its officers

 and directors, are required to ensure that Valeant records and reports "all data and information

 accurately, honestly, and in sufficient detail." Further, the Code of Conduct specifically notes the

 importance of "comply[ing] with accepted accounting practices and internal controls at all times."

 In this regard, the Code of Conduct states:

        Financial Reporting and Accounting

        We must comply with accepted accounting practices and internal controls at all
        times. All assets, liabilities, revenues and expenses of Valeant are to be entered in
        the Company's books, records and other documents. These books, records and
        documents must also accurately reflect and properly describe the transactions they
        record in sufficient detail. For example:

                •No undisclosed or unrecorded fund, asset or account of the Company will
                be established for any purpose.

                •No false or artificial entries will be made in the books, records or accounts
                of the Company for any reason, and no employee will engage in any
                arrangement that results in prohibited entries.

                •No payment on behalf of the Company will be approved or made with the
                intention or understanding that any part is to be used for any purpose other
                than that described by the supporting document.

        Where government accounting regulations apply, we must classify and allocate
        costs in accordance with those regulations, including cost principles governing cost
        allowability and relevant contract clauses.

                                               *     *      *
        Pricing




                                                   - 24 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 26 of 112 PageID: 26



        We will not submit or concur in the submission of any claims, bids, proposals, or
        other related documents that contain false or fictitious information.

        49.    In addition, the Code of Conduct provides that the Company's employees, including

 its officers and directors, shall ensure that Valeant's public filings and communications "comply

 fully with all applicable securities laws, rules and regulations, including with respect to press

 releases, disclosure and trading in the Company's shares." The Code of Conduct states:

        The Standard

        As a publicly traded company, Valeant must ensure that all of its public disclosures
        comply with Canadian and U.S. securities laws. These laws apply not only to
        disclosure documents that are filed with the various securities regulators, but also
        to press releases, presentations to securities analysts and other disclosures that are
        reasonably likely to be disseminated to investors in Valeant securities. No
        disclosure document may misrepresent a material fact or omit a material fact
        needed to avoid misleading the reader. A fact is "material" if a reasonable investor
        would consider it to be significant when deciding whether to purchase, sell, or hold
        Valeant securities.

        All disclosure must be made in accordance with Valeant's Corporate Disclosure
        Policy and any applicable disclosure standard operating procedures.

                                             *     *      *

        In addition, we must comply in all respects with the laws, rules and regulations
        regarding trading in the securities of publicly traded corporations and must
        specifically refrain from trading while in possession of material non-public
        information. The use of non-public information for personal financial benefit or to
        "tip" others who might make an investment decision on the basis of this information
        is both unethical and illegal.
                                           * * *

        Particular Areas of Concern

        Press Releases and Other Public Communications

        None of us can make or disseminate any public statement regarding the operations
        of the Company unless prior approval has been obtained from the Disclosure
        Committee and the Head of Investor Relations.

        Selective Disclosure




                                                 - 25 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 27 of 112 PageID: 27



        U.S. federal securities laws prohibit selective disclosure of financial and other
        corporate information. We cannot selectively disclose non-public information to
        securities analysts or members of the media or public.

 Additional Duties of the Audit and Risk Committee Defendants

        50.     In addition to these duties, under the Audit and Risk Committee Charter in effect

 during relevant times, the Audit and Risk Committee Defendants, defendants Melas-Kyriazi,

 Power, Provencio, and Stevenson, owed specific additional duties to Valeant. Pursuant to its

 Charter, the Audit and Risk Committee is responsible for assisting the Board in monitoring and

 overseeing: (i) the integrity of Valeant's financial statements, including disclosure controls and

 internal controls over financial reporting; (ii) the performance of Valeant's internal audit function

 and independent auditors; (iii) Valeant's compliance with the Code of Conduct and legal and

 regulatory requirements; and (iv) the processes in place to identify, assess, monitor, and control

 critical risks facing Valeant and its subsidiaries, including regulatory risks.

        51.     In overseeing the integrity of the Company's financial statements, the Audit and

 Risk Committee Charter provides that the Audit and Risk Committee shall:

        (a)   review Valeant's accounting policies and practices and the annual financial
              statements to be included in Valeant's Annual Report on Form 10-K and the
              related Management's Discussion and Analysis of Results of Operations and
              Financial Condition with Valeant's financial management and the
              independent auditors. Recommend to the Board of Directors whether the
              audited financial statements should be included in Valeant's Form 10-K;

        (b)   meet with the independent auditors to review their report on the results of
              their examination, including their opinion and any related comments. Discuss
              with the independent auditors the matters required to be discussed by
              Statement on Auditing Standards No. 114 relating to the conduct of the audit;

        (c)   secure the independent auditors' views about the appropriateness, not just the
              acceptability, of Valeant's accounting policies and practices and the clarity of
              the financial disclosures used by management;

        (d)   secure the independent auditors' views about whether management's choices
              of accounting policies are conservative, moderate or aggressive and as to



                                                 - 26 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 28 of 112 PageID: 28



              whether alternative choices of policies would present a materially different
              financial position and results of operations. Resolve any disagreements
              between the independent accountants and management; and

        (e)   review with the independent auditors any audit problems or difficulties and
              management's response. Determine that no restrictions were placed by
              management on the scope of their examination or its implementation and that
              there was a free exchange of information.

                                                 *       *   *

        (a)   review with Valeant's financial management and independent auditors and
              approve the quarterly financial statements to be included in Valeant's
              quarterly reports on Form 10-Q and the related Management's Discussion and
              Analysis of Results of Operations and Financial Condition;

        (b)   review and discuss with management the earnings press releases, and
              financial information and earnings guidance provided to securities analysts
              and ratings agencies; and

        (c)   review quarterly communications from the independent auditors required by
              applicable laws, regulations, or accounting standards.

        52.    The Audit and Risk Committee is also required to exercise oversight over Valeant's

 internal control function. Among other things, the Audit and Risk Committee Charter obliges the

 Audit and Risk Committee to:

        (a)   review with the independent auditors, the internal auditors and Valeant's
              financial management the adequacy and effectiveness of Valeant's internal
              controls and elicit any recommendations they may have for improvement;

        (b)   oversee the internal audit function;

        (c)   discuss with the internal auditors and independent auditors the resources,
              staffing and budget of the internal audit function;

        (d)   annually review the performance of the internal audit function with the board
              of directors and review and approve the appointment and replacement of the
              head of the internal audit function;

        (e)   review significant internal control deficiencies, disclosure policy deficiencies
              and management or employee fraud identified in connection with the CEO
              and CFO certifications provided to the SEC and with respect to Management's




                                                - 27 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 29 of 112 PageID: 29



              Report on Internal Control over Financial Reporting, which is included in the
              Annual Report on Form 10-K;

        (f)   establish procedures for the receipt, retention and treatment of complaints
              received by Valeant regarding accounting, internal accounting controls or
              auditing matters and for the confidential, anonymous submission by
              employees of concerns regarding questionable accounting or auditing matters
              (the "Business Ethics Reporting Policy");

        (g)   review and assess the adequacy of the Business Ethics Reporting Policy on
              an annual basis. The Committee shall oversee the administration and
              implementation of the Business Ethics Reporting Policy in accordance with
              its terms, including all required liaison with Valeant's Chief Compliance
              Officer and General Counsel in accordance with the Business Ethics
              Reporting Policy. The Committee shall, on a quarterly basis, certify to the
              CEO and the CFO that, other than as disclosed to the CEO and the CFO, there
              have been no matters reported to the Committee under the Business Ethics
              Reporting Policy that would impact the certifications to be provided by the
              CEO and the CFO under applicable securities legislation or stock exchange
              requirements;

        (h)   review reports of management concerning the integrity of Valeant's
              management information systems and report to the Board regarding such
              review;

        (i)   review with management the skills, competencies and adequacy of resources
              of Valeant's finance organization.

        53.    In addition, the Audit and Risk Committee is responsible for assisting the Board

 with overseeing Valeant's risk management, including:

        (a)   discussing with management Valeant's major financial risk exposures and the
              steps management has taken to monitor and control such exposures, including
              Valeant's risk assessment and risk management policies;

        (b)   taking into account the reports of Valeant's management, the Chief
              Compliance Officer, and such other persons as the Committee may consider
              appropriate, the Committee shall review the policies, procedures and systems
              implemented by management to manage the material risks of Valeant's
              business;

        (c)   monitoring the appropriateness and effectiveness of Valeant's risk
              management systems and policies, including evaluating on a regular basis the
              effectiveness and prudence of senior management in managing the operations
              of Valeant and the risks to which Valeant is exposed;



                                              - 28 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 30 of 112 PageID: 30




        (d)   considering and providing advice to the Board, when appropriate, on the risk
              impact of any strategic decision that the Board may be contemplating; and

        (e)   directing analysis on other broad risk areas.

        54.     Finally, the Audit and Risk Committee is tasked with reviewing the processes and

 procedures established by Valeant to ensure that the Company complies with the Code of Conduct

 as well as applicable legal and regulatory requirements, and monitoring Valeant's adherence to

 such requirements. In carrying out these responsibilities, the Audit and Risk Committee is required

 to:

        (a)   subject to Board approval, establish, review and update annually Valeant's
              Standards of Business Conduct (the "Conduct Standards") with a view to
              complying with all applicable rules and regulations and satisfy itself that
              management has established a system to enforce such Conduct Standards;

        (b)   review, approve and receive regular reports from management (including
              quarterly reports from Valeant's Chief Compliance Officer) with respect to
              compliance with Valeant's Conduct Standards; and

        (c)   investigate or cause to be investigated any reports of non-compliance with or
              potential violations of the Conduct Standards.

                                                 *       *   *

        (a)   review regular reports from management (including quarterly reports from
              Valeant's Chief Compliance Officer) and Valeant's legal counsel on
              significant legal and regulatory requirements (including United States Federal
              Health Care Program requirements and United States Food and Drug
              Administration requirements, and the obligations under the Corporate
              Integrity Agreement between The Office of the Inspector General of the
              United States Department of Health and Human Services and Valeant (the
              "CIA")) to which Valeant is subject and the compliance program in place to
              ensure compliance with these requirements;

        (b)   discuss with management any correspondence with or any published reports
              of regulators or governmental agencies, which may have a material effect on
              the business of Valeant, or which raise material issues regarding the
              compliance policies of Valeant or adherence thereto; [and]




                                                - 29 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 31 of 112 PageID: 31



        (c)   review the U.S. marketing practices and guidelines of Valeant, including a
              comparison with industry practices and guidelines, and make
              recommendations to the Board regarding suggested revisions, if any, to such
              practices and guidelines[.]

 Breaches of Duties

        55.      The conduct of the Individual Defendants complained of herein involves a knowing

 and culpable violation of their obligations as officers and directors of Valeant, the absence of good

 faith on their part, and a reckless disregard for their duties to the Company that the Individual

 Defendants were aware or reckless in not being aware posed a risk of serious injury to the

 Company.

        56.      The Individual Defendants breached their duty of loyalty and good faith by

 allowing defendants to cause, or by themselves causing, the Company to: (i) operate with

 inadequate internal controls; (ii) engage in unlawful and deceptive business practices; (iii)

 improperly recognize revenue; (iv) overstate its financial metrics; and (v) make improper

 statements to the public and the Company's stockholders. These improper practices wasted the

 Company's assets, and caused Valeant to incur substantial damage.

        57.      The Audit and Risk Committee Defendants had a duty to review the Company's

 earnings, press releases and regulatory filings. The Audit and Risk Committee Defendants

 breached their duty of loyalty and good faith by approving the improper statements detailed herein

 and failing to properly oversee Valeant's public statements and internal control functions.

        58.      Defendant Ubben further breached his duty of loyalty by selling Valeant stock on

 the basis of material, nonpublic information before that information was revealed to the Company's

 stockholders.

        59.      The Individual Defendants, because of their positions of control and authority as

 officers and/or directors of Valeant, were able to and did, directly or indirectly, exercise control



                                                - 30 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 32 of 112 PageID: 32



 over the wrongful acts complained of herein. The Individual Defendants also failed to prevent the

 other Individual Defendants from taking such illegal actions. As a result, and in addition to the

 damage the Company has already incurred, Valeant has expended, and will continue to expend,

 significant sums of money.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        60.     In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

 and conspired with one another in furtherance of their common plan or design. In addition to the

 wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

 further aided and abetted and/or assisted each other in breaching their respective duties.

        61.     During all times relevant hereto, the Individual Defendants, collectively and

 individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

 public, including stockholders of Valeant, as to the Company's operations, financial condition, and

 compliance policies; (ii) deceive and exploit customers and third-party payors through an improper

 price-gouging scheme and other deceptive business practices; (iii) facilitate defendant Ubben's

 illicit sale of over $925 million of his Valeant shares while in possession of material, nonpublic

 information; and (iv) enhance the Individual Defendants' executive and directorial positions at

 Valeant and the profits, power, and prestige that the Individual Defendants enjoyed as a result of

 holding these positions. In furtherance of this plan, conspiracy, and course of conduct, the

 Individual Defendants, collectively and individually, took the actions set forth herein.

        62.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

 common course of conduct. During this time, the Individual Defendants caused the Company to

 issue improper financial statements.




                                                - 31 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 33 of 112 PageID: 33



        63.     The purpose and effect of the Individual Defendants' conspiracy, common

 enterprise, and/or common course of conduct was, among other things, to disguise the Individual

 Defendants' violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

 enrichment; and to conceal adverse information concerning the Company's operations, financial

 condition, and future business prospects.

        64.     The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company to purposefully or recklessly release

 improper statements. Because the actions described herein occurred under the authority of the

 Board, each of the Individual Defendants was a direct, necessary, and substantial participant in the

 conspiracy, common enterprise, and/or common course of conduct complained of herein.

        65.     Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each Individual Defendant acted with

 knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

 wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

          VALEANT'S AGGRESSIVE GROWTH BY ACQUISITION STRATEGY

        66.     In February 2008, Valeant appointed defendant Pearson to serve as its new CEO.

 Under Pearson's direction, Valeant implemented an aggressive growth-by-acquisition strategy.

 While traditional pharmaceutical companies spend 15-20% of revenues on research and

 development of new medications to treat and cure disease, Valeant cut R&D spending to 3% and

 focused on acquiring pharmaceutical companies with already-established products to sell.

        67.     Executing defendant Pearson's strategy, between 2008 and 2015, Valeant

 purchased more than 100 pharmaceutical companies and drug portfolios. The Company's notable




                                                - 32 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 34 of 112 PageID: 34



 acquisitions include: (i) Medicis Pharmaceutical Corporation ("Medicis") for $2.6 billion in

 December 2012; (ii) Bausch & Lomb Holdings Incorporated ("Bausch & Lomb") for $8.7 billion

 in August 2013; (iii) Salix Pharmaceuticals, Ltd. for $14.5 billion in April 2015; and (iv) Sprout

 Pharmaceuticals, Inc. ("Sprout") in October 2015 for approximately $1 billion. Through these

 acquisitions, Valeant acquired a portfolio of pharmaceuticals that were vulnerable to uncontrolled

 price increases.

        68.     Several of the drugs Valeant acquired were considered "orphan drugs," which are

 used to treat rare medical conditions. Due to the small population that these drugs service, orphan

 drugs face little to no competition in the market, providing the manufacturer with monopoly

 pricing power despite being past the point of protection from generic equivalents. Further, orphan

 drugs have patients who depend on them, often for survival, and are effectively captive to their

 prescriptions. Valeant also targeted areas of the pharmaceutical market where there was no

 significant competition from other major drug manufacturers, such as the dermatology sector.

    VALEANT ENGAGES IN A NUMBER OF UNLAWFUL BUSINESS PRACTICES
    DESIGNED TO CREATE THE FALSE APPEARANCE OF ORGANIC GROWTH

 Valeant's Price Gouging Scheme

        69.     Valeant's acquisition strategy left it with a massive amount of debt. At the end of

 2014, Valeant had $15.2 billion in debt and only $323 million in cash, and by September 2015,

 Valeant's debt had ballooned to $30.7 billion.

        70.     To generate the revenue necessary to carry its heavy debt load and combat declining

 revenue, Valeant repeatedly and systematically increased prices for its pharmaceuticals far beyond

 industry norms. For instance, two days after acquiring the rights to Nitropress® and Isuprel from

 Marathon Pharmaceutical, LLC ("Marathon")—drugs used to treat acute heart conditions—




                                                  - 33 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 35 of 112 PageID: 35



 Valeant increased the prices of the drugs by 212% and 525%, respectively. The Company

 employed similar tactics with dozens of other drugs.

        71.     According to a 2015 Deutsche Bank report, Valeant raised fifty-six of its brand-

 name drugs by an average of 66%, five times more than any other pharmaceutical company in the

 industry. The Company increased the price of Cuprimine and Syprine, drugs used to treat Wilson's

 disease, by more than 5,800% (to over $26,000 per 100 capsules) and 3,200% (to over $21,000

 per 100 capsules), respectively, even though Valeant had expended little or no funds on additional

 R&D related to these drugs.        These pharmaceuticals also had significantly high margins.

 Internationally, Valeant sold Cuprimine for approximately 1% of its U.S. price, selling it for $240

 in Brazil and $350 in Canada. Likewise, while Valeant charges nearly $300,000 per year in the

 U.S., Syprine costs only $1 a pill in other countries.

        72.     As further examples of Valeant's extreme price hikes, the Company also

 dramatically increased the price of: (i) Carac® Cream, a treatment for precancerous lesions, by

 more than 1,200%, from $230 per tube to over $2,800; (ii) Glumetza®, a drug used to control

 blood sugar for people with type 2 diabetes, by more than 1,100%, from $900 per ninety tablets to

 over $10,000; (iii) Targetin®, a treatment for skin problems associated with T-cell lymphoma, by

 over 1,600%, from $1,800 per tube to over $30,000; (iv) Wellbutrin XL®, an anti-depressant drug,

 to $1,400 per one month's supply while the generic alternative sells for $30; and (v) Addyi®, a

 drug referred to as "female Viagra," by 100% immediately after acquiring the drug from Sprout.

 Valeant Inflates Sales Through a Clandestine Network of Captive Pharmacies
        Philidor

        73.     To ensure that its exorbitantly overpriced drugs sold in a competitive

 pharmaceutical market, Valeant applied a sales strategy known internally as "alternative

 fulfillment," or "AF," by which the Company was able to shield its products from competition


                                                 - 34 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 36 of 112 PageID: 36



 through the creation of a network of controlled specialty pharmacies.          Since independent

 pharmacies serve as a check on price gouging by encouraging the substitution of cheaper products,

 Valeant routed prescriptions away from independent pharmacies and into pharmacies it secretly

 controlled. The most prominent of these captive pharmacies, and the hub of Valeant's network,

 was Philidor.

        74.      While Philidor was made to look like an independent specialty pharmacy operated

 by A. Davenport,6 in reality, Valeant exercised complete control over Philidor. Valeant was

 Philidor's only client and Philidor dispensed only Valeant's undifferentiated brand-name drugs—

 primarily the Company's dermatological products—many of which had low-cost generic

 substitutes. Valeant was inextricably linked to Philidor's operations, business, and development

 since its incorporation. On January 2, 2013, the same day Philidor was incorporated, Valeant hired

 Laizer D. Kornwasser ("Kornwasser"), a former senior executive at Medco Health, to serve as

 Valeant's Executive Vice President and Company Group Chairman to oversee Valeant's

 relationship with Philidor.

        75.      In interviews with Reuters and the Wall Street Journal, former Valeant and Philidor

 employees confirmed that Valeant employees worked with the founders of Philidor to set up the

 business in 2013, worked at Philidor in its infancy, assisted in expanding its operations, and

 remained closely involved in running the pharmacy thereafter. For instance, according to a Reuters

 report, titled "Insight—Valeant Played a Key Role in Building, Operating Philidor Rx,"




 6
   Philidor's owners include A. Davenport, Matthew S. Davenport ("M. Davenport"), and Gregory
 Blaszczynski ("Blaszczynski"), each of whom previously worked at BQ6 Media Group LLC
 ("BQ6"), a marketing firm that consulted for Valeant and shared a Pennsylvania address with
 Philidor.




                                                - 35 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 37 of 112 PageID: 37



 Kornwasser's direct report Tanner, and a number of other Valeant employees, including Bijal Patel

 ("Patel")7 and Alison Pritchet ("Pritchet")8 were responsible for building relationships with

 specialty pharmacies for dermatology specialist company Medicis prior to its acquisition by

 Valeant in January 2013. After Valeant acquired Medicis, Patel, Pritchett, and Tanner collaborated

 with A. Davenport, who ran BQ6 that did work for Medicis, to establish Philidor.

         76.    Former employees interviewed by Reuters and a Valeant spokeswoman

 interviewed by CNBC, reported that Tanner was Valeant's liaison to Philidor. Tanner reported to

 Kornwasser who in turn reported to defendant Pearson. Tanner was involved in all aspects of

 Philidor's operations and traveled frequently between Philidor's offices and Valeant's U.S.

 headquarters in New Jersey. According to a former Philidor employee interviewed by Reuters,

 "Tanner had authority 'over all the people who worked at Valeant first and then came over to

 Philidor.'"

         77.    While Philidor effectively operated as a division of Valeant, the Company took

 careful steps to conceal the relationship between Valeant and Philidor from PBMs, payors, and

 physicians so that these parties would not view Philidor's allegiance to Valeant products with

 heightened scrutiny or refuse to reimburse for the price-gouged drugs. News outlets, including

 Bloomberg and the Wall Street Journal, which interviewed former Philidor employees, reported

 that Valeant employees working at Philidor used aliases such as Jack Reacher (a fictional character

 based on a series of novels), Peter Parker (the alter ego of Spiderman), and Brian Wilson (of the




 7
   According to Patel's LinkedIn page, he has been "Manager, Access Solutions" at Valeant since
 January 2013 (the same month Philidor was formed).
 8
  According to Pritchett's LinkedIn page, she worked at Medicis from 2005 to 2012, then at Valeant
 until March 2014, then at Philidor as Vice President, Strategic Relationships.


                                               - 36 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 38 of 112 PageID: 38



 Beach Boys) to conceal the close ties between Valeant and Philidor. According to a Wall Street

 Journal article titled, "Valeant and Pharmacy More Intertwined than Thought," Valeant employees

 used fictitious names "so it didn't appear Valeant was using the pharmacy to steer patients to the

 drug company's products."

        78.     Valeant solidified its control over Philidor in December 2014. On December 15,

 2014, Valeant rewarded Philidor's owners with a "Purchase Option Agreement," pursuant to which

 it paid $100 million for the ten-year option to acquire Philidor for $0, plus various milestone

 payments based on Philidor's sales. Consistent with its efforts to conceal the use of overlapping

 employees, Valeant structured the transaction to conceal its relationship with Philidor. The

 structure of the deal ensured Valeant did not have to publicly disclose the transaction, and, to add

 an additional layer of secrecy, Valeant used a subsidiary, KGA Fulfillment Services, Inc., to obtain

 the option to acquire Philidor.

        79.     As part of the Philidor Purchase Option Agreement, the transaction documents

 provided that Valeant was entitled to form a joint steering committee which held regular meetings

 to "assess and discuss" matters relating to Philidor's "internal policies, manuals and processes."

 The agreement provided for meetings and reviews of Philidor's "Strategic Plan" and compliance

 matters, including Philidor's policies and manuals. In connection with this deal, Valeant and

 Philidor also entered into an exclusive distribution and services agreement. As part of this

 agreement, Valeant had the right to inspect Philidor's policies and procedures and conduct site

 visits to verify Philidor was complying with Valeant's procedures.           Accordingly, Valeant

 controlled Philidor's operations and business.

        Through Philidor, Valeant Created a National Network of Captive Pharmacies

        80.     Valeant used its control over Philidor to extend its captive pharmacy network by

 creating a number of shell companies affiliated with Philidor through which Valeant acquired


                                                  - 37 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 39 of 112 PageID: 39



 interests in smaller retail pharmacies across the country.        Through this process, Valeant's

 fiduciaries developed a network of at least seventy-six controlled specialty pharmacies, including

 R&O, among others. This ownership structure was designed to obscure Valeant's close ties to

 Philidor and minimize scrutiny of their deceptive business practices by creating the appearance

 that independent pharmacies across the nation were promoting and selling Valeant's exorbitantly

 priced products on their own volition.

        81.     In expanding its corrupt network to cover the entire United States, Philidor provided

 false information to state licensing bodies and independent pharmacies. For example, Philidor was

 not licensed in California, the nation's largest pharmaceutical market, and in August 2013, Philidor

 requested a permit to operate in California. M. Davenport submitted the permit application,

 certifying "under penalty of perjury the truthfulness of all statements, answers, and representations

 in the application." While less than 1% of such applications are denied, in May 2014, the

 California State Board of Pharmacy denied Philidor's application after finding that Philidor made

 "false statements of fact with the intent to substantially benefit itself or others on its application

 for licensure," including false statements regarding the true ownership of Philidor.

        82.     To circumvent the denial, and enable it to operate in California, Philidor created

 Isolani, LLC ("Isolani"), a wholly owned shell company with the sole purpose of acquiring R&O,

 a licensed California pharmacy operated by Russell Reitz ("Reitz"). Before the sale agreement

 between R&O and Isolani was executed, Philidor began using R&O's NPI number without R&O's

 permission and in states where R&O was not licensed. When Reitz learned of Philidor's improper

 use of R&O's NPI and complained of this practice, A. Davenport acknowledged the practice and

 assured Reitz that Philidor had stopped using R&O's NPI. Despite A. Davenport's assurance,




                                                 - 38 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 40 of 112 PageID: 40



 Isolani and Philidor continued to use R&O's NPI number to bill payors for prescriptions dispensed

 by Philidor.

        83.     As Reitz uncovered Philidor's deceptive business practices, he began withholding

 millions of dollars of prescription reimbursements for Valeant drugs, rather than turning the funds

 over to Isolani/Philidor. Thereafter, Reitz received a letter from Valeant's General Counsel, Robert

 Chai-Onn ("Chai-Onn"), demanding "immediate payment" of more than $69 million to "avoid

 further damage to Valeant and other parties." In response, on October 6, 2015, R&O filed a lawsuit

 against Valeant stating that R&O had no relationship with Valeant, had never received an invoice

 from Valeant for any amount, and that either both entities were the victims of fraud perpetuated

 by third-parties, or Valeant was conspiring with others to defraud R&O.9 This litigation ended

 with Valeant entering into a confidential settlement with R&O.

        84.     R&O was not the only pharmacy Philidor exploited. In September 2014, Philidor

 affiliate Lucena Holdings, LLC ("Lucena"), acquired a 10% stake in West Wilshire Pharmacy, a

 California pharmacy. Filings with the California State Board of Pharmacy listed Sherri Leon

 ("Leon"), Philidor's Director of Operations, as Lucena's CEO; Blaszczynski, a Philidor owner, as

 a member of Lucena; and James Fleming ("Fleming"), Philidor's Controller, as a director of

 Lucena. The paperwork did not disclose these individuals' affiliations with Philidor, and Leon

 attested that she was not associated with any entity that had a professional license denied, despite

 Philidor's prior license denial in California.

        85.     Likewise, in 2015, Philidor created the shell company Back Rank LLC ("Back

 Rank") to buy a controlling interest in Orbit Pharmacy, Inc., ("Orbit") an independent pharmacy




 9
  See R&O Pharmacy, LLC v. Valeant Pharmaceuticals North America LLC, 15-cv-07846 (C.D.
 Cal. Oct. 6, 2016).

                                                  - 39 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 41 of 112 PageID: 41



 based in Houston, Texas. Philidor's general counsel served as Back Rank's general counsel and

 Philidor's Controller, Fleming, was Back Rank's President. Following the acquisition, Orbit used

 Philidor's Horsham, Pennsylvania address, the same address shared by BQ6 and a number of

 Philidor's shell companies. Despite its prior license denial in California, Philidor reported to the

 Texas State Board of Pharmacy that none of its owners or partners had even been the subject of a

 professional disciplinary action or been denied a license.

 Valeant Uses Its Network of Controlled Pharmacies to Engage in Unlawful and Deceptive
 Sales Practices

        86.     Valeant used its nationwide network of shell companies and captive pharmacies to

 employ a number of unlawful and deceptive tactics to wrongfully obtain payment for its overpriced

 drugs. One such practice involved employees at Valeant's controlled pharmacies physically

 altering, modifying, and falsifying physician prescriptions to require that Valeant-branded

 products be used as opposed to low-cost generic alternatives. Typically, pharmacists who receive

 a prescription for a branded drug instead dispense a generic substitute when available. Because

 some alternatives may not be perfect substitutes, physicians are able to preclude the use of low-

 cost generic alternatives by specifying "dispense as written" on the prescription. According to an

 October 29, 2015 Bloomberg report, Philidor employees confirmed that the Company's controlled

 pharmacies routinely falsified prescriptions by adding "dispense as written" whenever the

 prescription included Valeant-branded products and generic substitutes were available. As the

 employees interviewed in the Bloomberg investigation explain, the Company and Philidor

 employed this practice particularly with respect to Valeant's dermatologic products, since third-

 party payors would otherwise deny these claims. Moreover, if third-party payors denied initial

 claims for Valeant drugs because the prescription allowed for generic substitutes, Philidor




                                                - 40 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 42 of 112 PageID: 42



 employees modified the prescription code to allow only for the dispensing of Valeant-branded

 drugs and resubmitted these modified prescriptions.

        87.    Additionally, if an insurer rejected a claim for reimbursement, Philidor employees

 would resubmit the claim with a smaller quantity of drugs so the price would be lower in order to

 secure insurance approval. Philidor would then compensate for the smaller quantity by increasing

 the number of prescription refills in order to secure the maximum reimbursement.

        88.    Another practice involved Philidor employees automatically refilling patients'

 prescriptions. In an article published by New York magazine on January 13, 2016, customers

 explained that Valeant directed its controlled pharmacies to automatically refill patients'

 prescriptions for Valeant drugs regardless of whether the patients had actually requested or

 required refills. In fact, Valeant submitted renewals even for drugs that treated conditions only

 requiring one course of treatment. Because Valeant directed Philidor to waive patient copays by

 increasing PAPs (as described below), this scheme frequently went undetected, since patients had

 no incentive to complain. One Philidor employee explained in an online forum that Philidor

 routinely auto-shipped Valeant's products even when "most people do not need these refills"

 because "it is free for the patient but Philidor gets anywhere from $550-$1220 from the insurance

 companies." Furthermore, even when patients actively refused refills, Philidor made it nearly

 impossible for those patients to decline or cancel the refills. Thus, the Company deceived third-

 party payors and PBMs into paying for Valeant products, even when they were unnecessary or

 unwanted.

        89.    In order to circumvent denials of claims for Valeant-branded drugs, Valeant

 falsified pharmacy identifications to misrepresent to insurance companies and other third-party

 payors which pharmacies were dispensing the Valeant-branded drugs. According to several




                                              - 41 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 43 of 112 PageID: 43



 former Philidor employees interviewed by the Wall Street Journal, Bloomberg Businessweek, and

 Reuters, Philidor's employee manual on how to handle claims instructed employees to submit

 claims to third-party payors or PBMs first using Philidor's NPI, and if the claim was denied,

 resubmit the claim using the NPI of another Valeant-controlled pharmacy. Taylor Geohagan, a

 former Philidor claims adjudicator, explained in an interview with the Southern Investigative

 Reporting Foundation that "[p]retty much everything we did in the [Philidor] Adjudication

 department was to use the [NPI] codes from the pharmacies we bought out to get something

 [approved] in a pinch."

        90.     Philidor also reduced regulatory scrutiny and pushback from patients and payors

 by increasing PAPs so patients paid little or nothing for Valeant's exorbitantly priced medications.

 Valeant increased its PAPs in order to waive or substantially reduce patient copays without

 disclosing to payors that while they were paying more, patients were paying less. From 2012 to

 2015, Valeant's total spend on PAPs increased by over 1,100% from $53 million to $600 million.

        91.     While PAPs are designed to ensure patients can afford necessary medical treatment,

 Valeant manipulated its PAPs into another deceptive tactic to conceal its price-gouging practices.

 Valeant waived or reduced patient obligations for high-priced Valeant drugs to reduce patient

 complaints, patient refusal to accept unnecessary refills or enrollment in automatic refill programs,

 and negative publicity. Insurance companies use copays to control unnecessary costs and reduce

 fraud by ensuring patients have an incentive to complain and seek generic alternatives if they are

 prescribed high-priced medications or receive unnecessary refills. By waiving copays at Valeant's

 direction, Philidor took away these incentives.

        92.     For certain of Valeant's pharmaceuticals, however, copays were not waived, yet

 Philidor represented to customers that they were. Valeant deceptively channeled doctors and




                                                - 42 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 44 of 112 PageID: 44



 patients through Philidor by representing to them that Valeant drugs were available at no cost if

 patients and physicians submitted their prescriptions directly to Philidor. In furtherance of this

 scheme, Valeant and Philidor issued coupons to physicians and patients representing that third-

 party payors would not be billed if the prescriptions for Valeant-branded pharmaceuticals were

 submitted directly to Philidor. Despite these representations, in reality, third-party payors were

 actually billed for the drugs, and these costs were then passed on to patients.

        93.     When customers complained to Philidor about these unauthorized charges, Philidor

 employees rebuffed their complaints and refused to reverse the charges. As a result, numerous

 Philidor consumers submitted complaints to consumer affairs websites highlighting their negative

 experiences with Philidor. One patient who was charged $220 by her insurance company despite

 Philidor's assurance she would be charged only $25 voiced her concerns in a complaint to the

 Better Business Bureau. The complaint stated:

        Hello. My child had an appointment with a local dermatologist. While we were
        there we were referred to Philidor RX Services for filling two acne prescriptions.
        The dermatologist assured me that I would be charged only $25 and nothing more
        from our health insurance company. She also gave us a coupon to use for one of
        the prescriptions that would make it free. I called Philidor and gave them all of the
        information that was provided to me by the dermatologist. Philidor charged me
        $220 from my FSA account ($110 for each prescription). I contacted Philidor and
        spoke with a man who said his name was Mickey. Mickey told me that I needed to
        submit a statement from my insurance company showing that $220 was withdrawn
        from my FSA account. I did as requested and have sent the information via email
        to Philidor, Attn: Mickey, twice. I have received no response and no refund.

        94.     As a result of these deceptive practices, consumers and third-party payors were

 induced into paying for Valeant's overpriced branded drugs when cheaper generic equivalents were

 available.

 Valeant Used Its Relationship with Philidor to Artificially Inflate Its Revenue

        95.     Until Valeant's arrangement with Philidor was exposed in October 2015, Valeant

 used the secret relationship to artificially inflate its revenue in violation of U.S. Generally


                                                - 43 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 45 of 112 PageID: 45



 Accepted Accounting Principles ("GAAP"). Before the formal consolidation of Philidor was

 completed in December 2014, the Company recorded revenue when it shipped products to Philidor

 (i.e., on a "sell-in" basis). Once the transaction closed, Valeant would be prohibited from recording

 revenue for shipping products to Philidor, since that was akin to shipping products to itself.

 Instead, the Company would only be able to recognize revenue when Philidor dispensed the

 products to patients. Therefore, directly before the acquisition was formalized, Valeant shipped

 millions of dollars of products to Philidor and recorded the revenue from these transactions.

        96.     This manipulation violated GAAP. As Valeant conceded in its Annual Report on

 Form 10-K for the fiscal year ended December 31, 2015 (the "2015 Form 10-K") filed with the

 SEC on April 29, 2016, these transactions involved the "fulfillment of unusually large orders with

 extended payment terms and increased pricing, an emphasis on delivering product prior to the

 execution of the purchase option agreement and seeking and filling a substitute order of equivalent

 value for an unavailable product."       Since Valeant's ability to collect revenue from these

 transactions was not reasonably assured, GAAP required Valeant to defer revenue and profit until

 Philidor actually resold the drugs to customers. See Financial Accounting Standards Board,

 Accounting Standards Codification ("ASC") Topic 605-15-25-1. Revenue obtained from certain

 of Valeant's sales to Philidor leading up to the acquisition, were thus not "earned," and therefore

 not appropriately recognized as revenue.

        97.     Valeant's revenues were further artificially inflated as a result of the Company

 double-booking revenue on these transactions. After Philidor acquired the purchase option in

 December 2014, Philidor recorded revenue from Valeant pharmaceuticals when the drugs were

 dispensed to patients, despite the fact that Valeant had already recorded revenue when it shipped

 the drugs to Philidor. Since Valeant's and Philidor's financials were consolidated at the time, this




                                                - 44 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 46 of 112 PageID: 46



 resulted in a double counting of revenue for these transactions. In a Current Report on Form 8-K

 filed with the SEC on March 21, 2016, the Company admitted that certain revenue had been double

 counted, stating: "[R]evenue that is being eliminated from 2014 does not result in an increase in

 revenue to 2015 as a result of the Company having previously also recognized that revenue in

 2015."

          98.    As a result of this improper accounting scheme, Valeant's reported revenues in 2014

 and 2015 were significantly overstated. For fiscal year 2014, the Company overstated revenue by

 $57.5 million, and for the first quarter ended March 31, 2015, the Company overstated revenue by

 $20.8 million. These overstatements were significant to the Company. For example, the Company

 would not have met analysts' expectations for the fourth quarter of 2014, had it not improperly

 recognized revenue on a "sell-in" basis on its transactions with Philidor.

          99.    Although the manipulation described above violated GAAP, the Audit and Risk

 Committee, including defendants Provencio, Melas-Kyriazi, and Stevenson, and the entire Valeant

 Board approved the improper accounting practices. Slides that correspond to the Company's

 October 26, 2015 investor call state that the "Finance and Transactions Committee, Audit and Risk

 Committee and Full Board reviewed the transaction" and "[t]he appropriate accounting treatment

 was determined by management and reviewed with the Audit and Risk Committee."

            THE INDIVIDUAL DEFENDANTS' BREACHES OF DUTY RESULT
                     IN A SERIES OF IMPROPER STATEMENTS

          100.   In order to finance its acquisitions and perpetrate the scheme detailed above,

 Valeant's fiduciaries sought to convince investors of the long-term value of their strategy and

 assuage analyst concerns that Valeant's acquisition-centric model was limited by fewer acquisition

 targets and increasing levels of debt financing. Valeant repeatedly stressed to investors and the

 broader market that the Company's dramatic year-on-year revenue growth was the result of



                                                - 45 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 47 of 112 PageID: 47



 Valeant's ability to expand the markets for its pharmaceuticals and increase the volume of sales

 for its acquired products. In addition, Valeant routinely assured investors and analysts that the

 Company had strong internal controls and compliance programs, and that its accounting practices

 complied with GAAP.

        101.    On January 4, 2013, the Company held a conference call with analysts and investors

 to discuss its financial outlook for fiscal year 2013. During the call, defendants Pearson and

 Schiller made a number of statements concerning Valeant's purportedly sustainable business

 model, the Company's financial prospects, and the benefits of its alternative fulfillment initiative.

 In particular, defendant Pearson stated:

        2012 was another very strong year for Valeant. From a top line perspective we
        added over $1 billion in revenue in 2012.... On the bottom line, we delivered cash
        [earnings per share ("EPS")] growth of greater than 50% as compared to 2011,
        demonstrating once again the sustainability of our business model.

        Our businesses continued to deliver strong organic growth, and we expect full
        year 2012 to have same-store sales, organic growth of approximately 8%, and pro
        forma organic growth of approximately 10%.

        102.    During the question and answer portion of the conference call, Douglas Miehm, an

 analyst with RBC Capital Markets ("RBC") questioned defendant Pearson about pricing for

 Solodyn®, a dermatological product Valeant acquired in the Medicis transaction. Defendant

 Pearson replied:

        Sure. In terms of Solodyn, we're not assuming we're making any kind of major
        price increases in terms of the end consumer. Through the AF programs, it will
        allow us our sort of average price internally to go up, because of the way that
        system works.

        103.    Defendant Pearson continued to tout Valeant's alternative fulfillment initiative in

 response to a question from Stifel Nicolaus analyst Annabel Samimy regarding Valeant's AF

 program, stating:




                                                - 46 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 48 of 112 PageID: 48



        Yes, the more we understand about it the more excited we get about it, quite frankly
        because it's not just a singular sort of initiative that there's a whole evolution
        being planned in terms of the Stage I, Stage II, Stage III. And there's some
        exciting opportunities there that we're not going to give specifics of. And also as
        we had hoped, we think it will apply to more than just Solodyn. Ziana is actually
        also being – already Medicis has Ziana being used in the AF program, and we
        see application for a number of our dermatology products and potentially
        neurology products in the US.

        104.    When asked by Jefferies & Company analyst Corey Davis the percentage of

 Solodyn revenue that would go through the AF program, defendant Pearson stated that it would

 increase because there was "evidence" alternative fulfillment was working, stating:

        Well the last question, it's much – it will be much closer to 50% than 10%, that's
        for sure. And yes, what we – the AF, if it all works out, will both help eliminate
        or get rid of non-revenue producing or non-profitable scripts, but hopefully can
        be used to start generating truly profitable scripts through a different channel.
        That's the intent, and we're seeing evidence that that will work.

        105.    Another analyst asked defendant Pearson why he was "so encouraged by the AF

 strategy when net sales have been heading in the wrong direction for the one case study we can

 observe, Solodyn?" In response, defendant Pearson stated that the alternative fulfillment channel

 had "incentives" in place to get paid for drugs that were being rejected by retail pharmacies, stating:

        And again, Medicis is still learning and we're just still learning about what we can
        do with these AF scripts. So when someone actually makes the call or sends the
        script to the alternate channel, what can be done with that. And a number of things
        can be done. One is you can continue to try to adjudicate the claim just because the
        claim was or just because the script was rejected at retail pharmacy, does not
        mean that eventually you can't get the payer to actually pay for it. If you think
        about the retail pharmacist, the retail pharmacist doesn't have a huge incentive to
        work hard to get that script reimbursed. In fact you might argue they have the
        opposite incentive, because they get paid more if they convert it to a generic.

        So, all of a sudden if it goes to a different channel where the incentives are in
        place to actually try to get that claim adjudicated, then – so there's a significant
        amount of that volume that gets rejected by retail that you can then adjudicate,
        and actually get fully paid.

                                               *     *      *




                                                   - 47 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 49 of 112 PageID: 49



        So, I think through as we continue to learn about this AF program, there are some
        things that we can do that might actually change the direction in terms of so
        rather than see a decline in Solodyn, if we're really successful we can begin
        starting to grow that product again. So it's things like that that sort of start giving
        us some real optimism in terms of what you can do, and how this program can sort
        of turn out to a much better case than assuming you didn't have the AF program.

        106.    During the Company's earnings conference call with analysts and investors to

 discuss its financial and operating results for the fiscal year ended December 31, 2012, held on

 February 28, 2013, defendants Pearson and Schiller continued to highlight Valeant's supposedly

 "strong organic growth" and tout the benefits of its alternative fulfillment strategy. For instance,

 defendant Pearson stated:

        Organic growth continued to be strong for both the quarter and the year. We are
        particularly pleased to report a return to positive growth for our Neuro and Other
        business after six quarters of decline. As we mentioned earlier this year, we expect
        US Neuro and Other business to continue to grow throughout 2013. We also note
        the continued very strong growth in the emerging markets despite significant
        economic headwinds this year.

        107.    During the question and answer portion of the earnings call, analysts continued to

 focus on Valeant's alternative fulfillment initiative. In response to a question about the Company's

 AF program, defendant Pearson assured analysts and investors that it was working well, stating:

        The program is working actually quite well. We are going to be rolling out a
        couple new generations of the program but we're not going to talk about it on
        this call. And we are, obviously, looking at other products that could run through
        this system. Currently, it's just Ziana and Solodyn. But certainly, probably by mid
        year, there will be a number of other products that we will be using alternate
        fulfillment as well.

        108.    When Fred Garcia, an analyst with RBC, pressed defendant Pearson for details on

 the "Medicis alternate fulfillment channel" and "how that sort of contributes to [Valeant's] growth,"

 defendant Pearson vaguely stated that it had increased sales volumes but refused to disclose the

 improper sales practices, stating:

        We have never given details. Medicis never gave details. And that was probably a
        smart practice. We are not going to give details in terms of what's flowing through


                                                - 48 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 50 of 112 PageID: 50



        full alternate fulfillment and what's not. What we can reiterate is that all of our
        key brands in dermatology since our sales force meeting are now growing.

        109.    On May 3, 2013, the Company filed its Quarterly Report on Form 10-Q for the first

 quarter ended March 31, 2013 (the "Q1 2013 Form 10-Q") with the SEC. The Q1 2013 Form 10-

 Q stated that "pricing and sales volume of certain of [Valeant's] products … are distributed by third

 parties, over which we have no or limited control," but failed to disclose that Valeant controlled

 Philidor and had significant influence over Philidor.10 The Q1 2013 Form 10-Q also represented

 that management's disclosure controls and procedures were effective, stating: "Our management,

 with the participation of our CEO and [CFO], has evaluated the effectiveness of our disclosure

 controls and procedures as of March 31, 2013. Based on this evaluation, our CEO and CFO

 concluded that our disclosure controls and procedures were effective as of March 31, 2013."

        110.    The Q1 2013 Form 10-Q was signed and certified as accurate pursuant to the

 Sarbanes-Oxley Act of 2002 ("SOX") by defendants Pearson and Schiller. Defendants Pearson's

 and Schiller's certifications acknowledged their responsibility "for establishing and maintaining

 disclosure controls and procedures … and internal control over financial reporting … for

 [Valeant]," and incorrectly stated that they had:

        (a)     Designed such disclosure controls and procedures, or caused such
                disclosure controls and procedures to be designed under our supervision, to
                ensure that material information relating to the Company, including its
                consolidated subsidiaries, is made known to us by others within those
                entities, particularly during the period in which this report is being prepared;

        (b)     Designed such internal control over financial reporting, or caused such
                internal control over financial reporting to be designed under our


 10
    The notion that Valeant had "no or limited control" over the pricing and sales volume of drugs
 in the hands of third-parties was repeated in subsequent filings with the SEC until October 2015,
 when Valeant's control of Philidor was revealed. In fact, the Company made identical misleading
 statements in its subsequent Quarterly and Annual Reports filed on: (i) August 7, 2013; (ii)
 November 1, 2013; (iii) February 28, 2014; (iv) May 9, 2014; (v) August 1, 2014; (vi) October 24,
 2014; (vii) February 25, 2015; (viii) April 30, 2015; and (ix) July 28, 2015.

                                                 - 49 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 51 of 112 PageID: 51



                supervision, to provide reasonable assurance regarding the reliability of
                financial reporting and the preparation of financial statements for external
                purposes in accordance with generally accepted accounting principles;

        (c)     Evaluated the effectiveness of the Company's disclosure controls and
                procedures and presented in this report our conclusions about the
                effectiveness of the disclosure controls and procedures, as of the end of the
                period covered by this report based on such evaluation; and

        (d)     Disclosed in this report any change in the Company's internal control over
                financial reporting that occurred during the Company's most recent fiscal
                quarter that has materially affected, or is reasonably likely to materially
                affect, the Company's internal control over financial reporting.11

        111.    On June 11, 2013, the Company presented at the Goldman Sachs Healthcare

 Conference. During the presentation, Gary Nachman, a Goldman Sachs analyst, questioned

 defendant Schiller about Valeant's "alternative fulfillment program," and whether it was

 "stabilized." In response, defendant Schiller noted that it was increasing profits and that AF was

 a trend in "the whole pharmaceutical industry," stating:

        Alternative fulfillment, I think a couple things. One is, to me, the alternative
        fulfillments was an example of what the whole pharmaceutical industry –
        certainly what Mike and I believe is the trend, and that is the focus on the
        profitable scripts. There was a day when you could call on anybody, and almost
        any script was profitable. Those days are gone. So segmenting your customer base
        and really focusing on profitability has got to be the future. And that's –
        alternative fulfillment was the beginning of that journey, but not the endpoint.

        So I probably think under Medicis, alternative fulfillment was held out a little bit
        too much as the holy grail. I really think it's – it's actually the starting points, and
        in some ways, it was quite a clumsy starting point. It wasn't that different, but it's a
        process where we have generation two and generation three. But it's all trying to
        focus on profitable scripts, and stay away from those scripts that are unprofitable,
        and more judicious use of co-pay cards and the rest, and making sure when a


 11
    Substantially similar statements concerning the Company's internal controls over financial
 reporting were contained in each of the Company's subsequent Quarterly and Annual Reports filed
 on: (i) August 7, 2013; (ii) November 1, 2013; (iii) February 28, 2014; (iv) May 9, 2014; (v)
 August 1, 2014; (vi) October 24, 2014; (vii) February 25, 2015; (viii) April 30, 2015; and (ix) July
 28, 2015.




                                                 - 50 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 52 of 112 PageID: 52



            customer, a patient is covered, you get reimbursed for it. … Yes, I think – I'm
            hoping – we've got generation two and generation three, which I'm hoping sort
            of turn it into a pure defense, into more of an offensive tool to allow us to grow
            profits. And that's really the focus, is growing profits.

            112.   On July 29, 2013, the Company filed a Current Report on Form 8-K with the SEC

 attaching a memorandum to employees of Valeant and Bausch & Lomb12 and a copy of the

 anticipated organizational chart of the combined company upon closing of the merger. The

 memorandum explained that Valeant was focused ensuring adequate internal controls to protect

 stockholders as well as ensuring regulatory compliance. In particular, the memorandum stated:

            In the end, our primary mission is to serve the patients and consumers who use
            our products, the physicians who prescribe / recommend them and the customers
            who provide retail outlets for these products. Healthcare companies are held by
            society to the highest possible ethical standard – and they should be. Adhering to
            this extremely high ethical bar supersedes any financial or other objective.

                                                 * * *
            Consistent with our decentralized operating philosophy, our corporate center will
            be small, lean and focused on three things:

                1. Ensuring adequate controls to protect our shareholders and to ensure we
            are in compliance with all regulatory requirements.

            113.   On August 7, 2013, the Company held an earnings conference call with analysts

 and investors to discuss its financial and operating results for the second quarter ended June 30,

 2013. During the question and answer portion of the call, Lennox Gibbs, an analyst with TD

 Securities, asked defendant Pearson whether Valeant would need to adopt "more of a mainstream

 strategy" to "become one of the world's largest healthcare companies." In response, defendant

 Pearson continued to defend Valeant's purportedly superior nontraditional acquisition strategy,

 stating:



 12
    On May 27, 2013, the Company announced it had entered into a definitive agreement pursuant
 to which Valeant would acquire Bausch & Lomb for $8.7 billion in cash, and on August 6, 2013,
 the Company announced that it had completed the acquisition.

                                                  - 51 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 53 of 112 PageID: 53



           I don't – I think we would plan to have our same model. We think we can be
           successful by not doing what large pharma companies are doing, and that's been
           our strategy, that will continue to be our strategy. And so we're not looking to get
           into the traditional – we're not going to go – therapeutic areas are largely driven
           by R&D in terms of why people organize that way, and we don't plan to spend –
           increase our R&D spend as a percent of sales to what other companies are doing.
           And we'll continue to focus on both specialty segments and attractive geographic
           markets.

           114.   Defendant Pearson also assured analysts and investors that there were no increased

 compliance risks accompanying Valeant's nontraditional strategy. In particular, defendant Pearson

 stated:

           In terms of compliance, compliance is obviously very, very important for us. And
           has to be for every pharmaceutical company. And actually I was – I just got the
           employee survey that we send out every year. And we have a huge response rate,
           well over 50%, and even higher in the emerging markets. When people come back
           and they rate our Company on our most positive attributes and our most negative
           attributes, and at the very top of the list of the positive is ethical. So our employees
           really do appreciate it. That's our most important thing that – that comes before
           everything.

           115.   On October 31, 2013, Valeant issued a press release announcing its financial and

 operating results for the third quarter ended September 30, 2013. The press release highlighted

 Valeant's rapid growth, stating that "Valeant's Developed Markets revenue was $1.14 billion, up

 77% as compared to the third quarter of 2012" and that "[t]he growth in the Developed Markets

 was driven by continued improvement in many of our Dermatology prescription brands, our

 aesthetics and oral health portfolios, our orphan drug products and CeraVe."

           116.   On January 7, 2014 the Company held a conference call with investors and analysts

 to discuss its financial outlook for fiscal year 2014. During the call, defendant Pearson assured

 investors and analysts that Valeant's growth in sales volume was due to its business strategy.

 Defendant Pearson compared Valeant's performance in 2013 to its average performance from 2009

 through 2012, and explained that the Company's "continuing track record of consistent strong




                                                    - 52 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 54 of 112 PageID: 54



 performance in terms of growth in revenues, earnings," and stockholder returns was a result of

 "achieving strong organic growth in a fiscally responsible manner for the products that [Valeant]

 already own[s] … and over-achieving in terms of improving growth rates and extracting cost

 synergies."

        117.    That same day, the Company participated in the Goldman Sachs Healthcare CEOs

 Unscripted: A View from the Top Conference. In response to a question about the Company's

 dermatology business and Valeant's AF program, defendant Pearson refused to discuss details and

 continued to conceal the deceptive practices, stating:

        The AF program was I think rolled out a little bit too quickly and there were lots
        of bugs in it and we have a next generation that we're going to – which we are
        implementing, which we aren't going to talk about the details of, but net-net I
        think Solodyn, it's a lot less important to us now than when we – than it was to
        Medicis obviously.

        118.    On February 27, 2014, the Company issued a press release announcing its financial

 and operating results for the fourth quarter and year ended December 31, 2013. According to the

 press release, increased volume of dermatology sales was the key driver of Valeant's growth. The

 press release stated:

        Valeant's Developed Markets revenue was $1.6 billion, up 122% as compared to
        the fourth quarter of 2012. This increase was primarily led by the acquisition of
        Bausch + Lomb, which was completed on August 5, 2013. Same store organic
        product sales growth was 13%, excluding the impact of the genericization of the
        Zovirax franchise, Retin-A Micro and BenzaClin. The growth in the Developed
        Markets was driven by continued growth in certain dermatology prescription
        brands, our aesthetics, consumer, neurology and other and oral health portfolios,
        and our Canadian business unit.

        119.    Later that day, the Company hosted an earnings conference call with analysts and

 investors to discuss its financial results. During the call, defendant Pearson discussed Valeant's

 growth in neurology, explaining: "When we acquired Medicis, I think we mentioned that we




                                                - 53 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 55 of 112 PageID: 55



 picked up a couple of orphan drugs, which they weren't marketing optimally. And so we have

 been able to take advantage of that and grow those products."

           120.   On February 28, 2014, Valeant filed its Annual Report on Form 10-K with the SEC,

 which reaffirmed the Company's financial results previously announced (the "2013 Form 10-K").

 The 2013 Form 10-K included several statements touting the Company's supposedly "lower risk"

 business strategy. For example, the 2013 Form 10-K stated:

           The growth of our business is further augmented through our lower risk research
           and development model. This model allows us to advance certain development
           programs to drive future commercial growth, while minimizing our research and
           development expense.13

           121.   In addition, the 2013 Form 10-K repeated the notion that Valeant had "no or limited

 control" over the pricing and sales volume of drugs in the hands of third parties, and addressed

 generic competition, claiming that "[t]o successfully compete for business with managed care

 and pharmacy benefits management organizations, we must often demonstrate that our

 products offer not only medical benefits but also cost advantages as compared with other forms

 of care."

           122.   The 2013 Form 10-K also addressed Variable Interest Entities ("VIE").14 Although,

 Philidor was a VIE under GAAP, in Note 2 to its Consolidated Financial Statements—titled

 "Significant Accounting Policies"—in its 2013 Form 10-K, the Company represented that Valeant




 13
   The notion that Valeant employed a "lower risk" business model was repeated in the Company's
 subsequent filings with the SEC. For instance, this exact statement appears in Valeant's March 16,
 2015 offering documents as well as Valeant's Quarterly Reports filed on: (i) May 9, 2014; (ii)
 August 1, 2014; (iii) October 24, 2014; (iv) April 30, 2015; (v) July 28, 2015; and (vi) October 26,
 2015.
 14
      GAAP defines a VIE as a legal entity that is subject to consolidation.


                                                  - 54 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 56 of 112 PageID: 56



 did not hold any interests in VIEs, stating: "[t]here were no material arrangements determined

 to be variable interest entities."

         123.    The 2013 Form 10-K was signed by defendants Pearson, Schiller, Ingram, Farmer,

 Melas-Kyriazi, Morfit, Power, Provencio, and Stevenson, and contained SOX certifications by

 defendants Pearson and Schiller, attesting that the financial information contained in the 2013

 Form 10-K was accurate and disclosed any material changes in the Company's internal control

 over financial reporting.

         124.    Even when other companies publicly criticized Valeant's business model, Valeant

 continued to deny that its business model was unsustainable. In a press release issued on April 22,

 2014, the Company announced that it had submitted a merger proposal to Allergan's board of

 directors "under which each Allergan share would be exchanged for $48.30 in cash and 0.83 shares

 of Valeant common stock." According to the press release, the proposal was made with the full

 support of Ackman and Pershing Square Capital Management, L.P. ("Pershing Square"), which

 had rapidly accumulated 9.7% of Allergan's outstanding stock leading up to the proposed

 acquisition, making it Allergan's single largest stockholder.

         125.    On May 8, 2014, Valeant issued a press release announcing the Company's

 financial and operating results for the first quarter ended March 31, 2014. The press release

 reported on Valeant's continued trend of extraordinary growth, including revenue growth which

 represented "an increase of 77% over the prior year," and "[e]xceeded [Valeant's] expectations,"

 along with "[p]ositive organic growth in the U.S...." The press release quoted defendant Pearson

 as stating: "[Valeant's] first quarter results demonstrate the strong, durable nature of [its]

 diversified business model."




                                                - 55 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 57 of 112 PageID: 57



        126.    That same day, Valeant hosted an earnings conference call with investors and

 analysts to discuss its first quarter 2014 financial results. During the question and answer portion

 of the session, Andrew Fickelstein, an analyst with Susquehanna Financial Group, asked defendant

 Pearson to discuss "the drivers of organic growth" and questioned whether the Company was doing

 anything differently in marketing or "improving the gross to nets" on its dermatology products. In

 response, defendant Pearson stated:

        I think the other thing is – that we've worked on is a much more sophisticated
        alternate fulfillment system that we've implemented the US, which is really
        helping. Those scripts don't show up in IMS, in terms of what's doing, but we're
        very pleased that Solodyn is now growing. And we've applied that to a number of
        our other products, which is also helping in terms of the growth.

        127.    On May 9, 2014, the Company filed its Quarterly Report on Form 10-Q with the

 SEC for the first quarter ended March 31, 2014, which reaffirmed the Company's financial results

 previously announced (the "Q1 2014 Form 10-Q"). The Q1 2014 Form 10-Q was signed and

 certified as accurate by defendants Pearson and Schiller, and included a number of statements

 concerning the Company's purportedly lower risk business strategy. For instance, the Q1 2014

 Form 10-Q stated:

        The growth of our business is further augmented through our lower risk research
        and development model, which allows us to advance certain development
        programs to drive future commercial growth, while minimizing our research and
        development expense.

        128.    On May 12, 2014, Allergan issued a press release formally rejecting Valeant's bid

 "due to the uncertainty surrounding Valeant's long term growth prospects and business model" and

 the Allergan board's belief "that the Valeant business model is not sustainable." During a

 conference call later that same day, Allergan's CEO, David E.I. Pyott ("Pyott") cautioned investors

 to "very carefully" check the results "actually achieved" by Valeant's new product launches. Pyott




                                                - 56 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 58 of 112 PageID: 58



 further advised investors to "dig in what are the price increases behind those very low [organic

 growth] numbers because there are some eye-popping increases of price."

        129.    On May 27, 2014, Allergan filed a Form 8-K with the SEC, attaching a slide

 presentation which expressed concern about "Valeant's low organic sales growth (driven mostly

 by price increases)." According to the presentation, titled "Certain Potential Business Risks and

 Issues with Valeant Pharmaceuticals International, Inc.," much of Valeant's growth was

 attributable to "unsustainable price increases – not volume." The presentation also pointed to

 Valeant's "depleted R&D engine" and questioned its "roll-up" business model and "Significant

 Management Turnover."

        130.    In the days and weeks following these allegations, Valeant refuted Allergan's

 claims and continued to misrepresent the Company's business model. On May 28, 2014, Valeant

 hosted a conference call with investors to respond to Allergan's allegations that Valeant's business

 model was unsustainable. During the conference call, defendant Pearson boasted that Valeant's

 operating model was "sustainable for many years to come," and emphasized that Valeant "has

 delivered strong organic growth since I have been here," is "very transparent," and has a "basic

 underlying growth rate [of] about 8%." Defendant Jorn similarly boasted that "in 2014 we have

 returned the business to growth," highlighting the growth of Valeant's dermatology products,

 including Solodyn and Acanya®.15 Defendant Jorn stated:

        We have stabilized, focused and energized the sales force. We are launching several
        new brands which I will talk about. We have returned many of our core promoted
        brands to growth. We have new managed care capabilities, we have launched
        additional access programs so that patients can get the medicines that their
        physician prescribes for them.



 15
   Solodyn and Acanya are Valeant-branded prescription acne medications that were sold through
 Philidor.


                                                - 57 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 59 of 112 PageID: 59



                                              *     *      *

        So what type of growth are we talking about? It is important that we recognize that
        we have been able in 2014 to turn around our largest brand, Solodyn. We entered
        the year with 49% share, branded share of the dermatology space. We are now up
        at 51% and as you can see, our competitors have issues. Doryx has been declining
        and Monodox is flat. We are very proud of this accomplishment.

        Further, we continue to maintain greater than 80% share of the branded
        Clindamycin/BPO market with our brand, Acanya. Despite loss in some major
        accounts in managed care, we have been able to achieve this.

        131.    During the question and answer portion of the conference call, analysts focused on

 price increases. For instance, Stifel Nicolaus analyst Annabel Samimy pointed out that while

 industry data showed 15% price increases, slides used during the presentation showed only a 1%

 increase, and asked defendant Pearson to reconcile these figures. In response, defendant Pearson

 claimed Valeant was "limited" to "9%" price increases in dermatology and denied Allergan's

 claims that the Company's growth was driven by unsustainable price increases, stating:

        So I think most external sources talk about gross prices which have nothing to do
        with net pricing through managed care contracts, etc., etc. We are limited. For
        example in the US with our managed care contracts, I think the maximum price
        increase we can take a year is 9% across dermatology, across ophthalmology, etc.
        So that is what limits. It is managed care in the United States.

                                              *     *      *

        I think we showed that when we went through the 10 points that Allergan asserted
        which was based on just looking at conventional sources and it is just not
        applicable to the way we run our business. And I would argue it would be less
        and less applicable to most pharma companies because the role of specialty
        pharmacies, the role of managed care is changing the landscape in terms of what
        you can look at.

        132.    At the Sanford C. Bernstein Strategic Decisions Conference on May 28, 2014,

 defendant Pearson continued to emphasize the Company's "focus on volume growth" and deny its

 reliance on unsustainable price increases, stating:




                                                  - 58 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 60 of 112 PageID: 60



        The only country in the world that you can really sustainably increase pricing is the
        United States. And in the United States, you're governed by managed care
        contracts. And the managed care contract – the highest price increase we could
        take under any managed care contract we have in the US is 9% a year.

        So, we have a lot of constraints, just like other pharma companies do, in terms of
        pricing. So, we focus on volume growth, and the vast majority of our growth on
        a global basis – and we went through some of that this morning – is volume.

        133.    On June 17, 2014, the Company held a conference call with investors to "correct

 recent misrepresentations" and "refute recent misleading assertions by Allergan." On the call,

 defendant Pearson assured investors that Valeant's "business is strong" and its "operating model is

 both durable and sustainable."      Defendant Pearson also explicitly denied the centrality of

 unsustainable price increases to Valeant's business model, stating:

        We have been and we've been doing things the right way and that's going to come
        to light. So I think that's – so while there's some opportunity cost, on the flip side,
        people are really going to see how well our business, our underlying business is
        doing. I think that's a really good thing.

                                               *     *      *

        I think the other thing we will probably start doing again is price volume. People –
        a lot of assertions are that it's all about price, but it's not. If you think about first
        of all, most geographies in the world you can't raise price. You're just not allowed
        to and – in terms of pharmaceutical products. And also given our mix, we have
        about 25% of our products are OTC, and there's limited price increase there. About
        25% are devices, things like contact lenses where we're not raising price.

        So I think what we're talking about earlier this morning is probably we will report
        what the volume and price parts of our organic growth are. And I suspect it will
        be surprising to people because I think volume is a much larger piece of our
        organic growth than most people would assume it is.

        134.    On July 31, 2014, Valeant issued a press release announcing its financial results for

 the second quarter ended June 30, 2014. In the press release, the Company reported "2014 Second

 Quarter Total Revenue [of] $2.0 billion; an increase of 86% over the prior year." The press release

 quoted defendant Pearson as stating: "Valeant once again delivered strong quarterly results and,




                                                   - 59 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 61 of 112 PageID: 61



 as expected, organic growth has accelerated from the first quarter. … As we look across the

 entire business, I have never been more confident about the growth trajectory across the entire

 company."

        135.    Later that day, the Company hosted an earnings conference call with analysts and

 investors to discuss its second quarter 2014 financial results. During the call, defendant Pearson

 discussed Valeant's growth, particularly in dermatology, stating:

        Turning to medical dermatology ... [t]he business has now stabilized, with a new
        management team. And the branded market share has increased across all key
        Medicis products since the beginning of 2014. This includes Solodyn, Ziana, and
        Zyclara.

                                             *     *      *

        Moving to our performance by business. I would like to touch on the growth and
        performance of our developed market operations, excluding the Bausch & Lomb
        businesses. In the US, dermatology grew approximately 7% in the quarter,
        including the headwinds from generics, driven by the continued growth of Acanya,
        Targretin, and Elidel.

                                             *     *      *

        Given the strong reception from both physicians and patients of our recently
        launched products Jublia, Ultra, and Luzu, each of them has exceeded our
        expectations. As I mentioned, after only three weeks of being available, last
        week's script demand for Jublia exceeded over 1,300 scripts. This trend is
        expected to accelerate, as regulatory approval for marketing materials are received
        and our dermatology sales forces is appropriately trained.

        136.    During the question and answer portion of the call, analysts sought additional

 information about Valeant's alternative fulfillment initiative. While defendants' refused to provide

 substantive details, defendant Pearson assured analysts that Valeant's AF program was "very

 successful." For example, in response to a question from Deutsche Bank analyst Greg Fraser "on

 the alternative fulfillment initiatives" and whether Valeant could provide "a sense of how much

 volume tends to run through that channel," defendant Pearson stated:




                                                 - 60 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 62 of 112 PageID: 62



        We're not going to give specifics. It's – we think it's a competitive advantage that
        we have. And it is still primarily the Medicis products, although not exclusively the
        Medicis products. And – but I don't want to give specific numbers, but it is a very
        successful initiative.

        137.    On August 1, 2014, Valeant filed with the SEC its Quarterly Report on Form 10-Q

 for the second quarter ended June 30, 2014 (the "Q2 2014 Form 10-Q"), which reaffirmed the

 Company's financial results previously announced. The Q2 2014 Form 10-Q was signed and

 certified as accurate by defendants Pearson and Schiller. Among other things, the Q2 2014 Form

 10-Q highlighted the Company's purportedly lower risk business strategy, stating:

        The growth of our business is further augmented through our lower risk research
        and development model, which allows us to advance certain development
        programs to drive future commercial growth, while minimizing our research and
        development expense.

        138.    On August 19, 2014, in response to statements made by Allergan in an August 5,

 2014 press release and in an August 15, 2014 Financial Times article, the Company filed a

 "[c]larification on assertions made about Valeant's business" with the SEC. In the filing, Valeant

 assured investors and the broader market that the Company's "Promoted Pharmaceutical brands

 (i.e., Dermatology, Dental) are growing from a combination of price and volume" and that

 Valeant has "no knowledge of any exposures or issues other than those disclosed or for which

 reserves have been established."

        139.    On September 11, 2014, the Company filed with the SEC a letter defendant Pearson

 sent to Valeant employees concerning Allergan's "attack[s]" on Valeant's "business model and …

 track record of organic growth." In the letter, defendant Pearson pointed out "[h]ighlights across

 Valeant's businesses," including: (i) "return to growth of [Valeant's] U.S. Prescription

 Dermatology business, including the Obagi Medical business, coupled with the early, but exciting




                                               - 61 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 63 of 112 PageID: 63



 launch successes of Jublia and Luzu"; and (ii) "continued tremendous growth in [Valeant's]

 U.S. Neuro & Other and OraPharma businesses."

        140.    On October 20, 2014, the Company issued a press release announcing its financial

 results for the third quarter ended September 30, 2014. The press release reported "[t]otal

 [r]evenue [of] $2.1 billion ... GAAP EPS [of] $0.81, [c]ash EPS $2.11," and net income of $275.4

 million. The press release also highlighted that "[t]otal same store sales organic growth was 19%,

 including impact from generics."

        141.    The same day, the Company held an earnings conference call with analysts and

 investors to discuss its third quarter 2014 financial results. On the call, defendant Pearson

 highlighted improved marketing and increased dermatology sales as the key drivers of Valeant's

 earnings growth, stating:

        Revenues for our dermatology business, including the recent Precision acquisition,
        grew 33% quarter over quarter. The turnaround of our dermatology business is
        continuing. New leadership has brought stability to the sales force and has led to
        innovative new marketing approaches that are working well. This has resulted in
        market share and revenue gains across the portfolio, including launch products.

        Elidel, Acanya, Zyclara, and Ziana have all gained market share since the
        beginning of 2014. Elidel has had an exceptional year, increasing market share
        from 45% to 52%. And it has overtaken Protopic as the leader in this category.

        After years of declines Solodyn market share has stabilized. On the new products
        side, both Jublia and Luzu quickly gained share, with Jublia reaching 7% script
        share of the total onychomycosis market, both branded and generics. And Luzu
        accelerated its script share to 13% of the branded topical antifungal market. In
        addition, quarter-over-quarter result growth for all of our dermatology promoted
        brands was over 40%.

        142.    On October 20, 2014, Allergan filed a response to Valeant's third quarter 2014

 financial results with the SEC, wherein it asserted that "price is a large driver of growth for select

 Valeant U.S. pharmaceutical businesses." In response, Valeant filed a document titled "October

 20th rebuttal items," which stated:



                                                 - 62 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 64 of 112 PageID: 64



         •      Overall price/volume for the Valeant business was ~50% volume and ~50%
                price.

         •      Like all PhRMA [Pharmaceutical Research and Manufacturers of America]
                companies, including Allergan, our managed care contracts restrict our
                price increases each year, and many of our managed care contracts restrict
                price increases to less than 10% net price increase per year.

         •      Gross price increases could be seen as higher but do not contribute to our
                reported net sales growth.

         143.     On October 24, 2014, the Company filed with the SEC its Quarterly Report on

 Form 10-Q for the third quarter ended September 30, 2014 (the "Q3 2014 Form 10-Q"). The Q3

 2014 Form 10-Q was signed and certified as accurate pursuant to SOX by defendants Pearson and

 Schiller. The Q3 2014 Form 10-Q reported revenue of $2.056 billion, net income of $275.4

 million, and GAAP EPS of $0.81 and highlighted the Company's purportedly lower risk business

 strategy, stating:

         The growth of our business is further augmented through our lower risk research
         and development model, which allows us to advance certain development
         programs to drive future commercial growth, while minimizing our research and
         development expense. We believe this strategy will allow us to maximize both the
         growth rate and profitability of the Company and to enhance shareholder value.

         144.     On January 8, 2015, the Company held a conference call with analysts and investors

 to discuss its expected financial performance and strategic initiatives for fiscal year 2015. During

 the call, defendant Pearson boasted that Valeant's "tremendous organic growth improvement in

 2014," was a testament to the sustainability of the Company's business model. In particular,

 defendant Pearson stated:

         We demonstrated tremendous organic growth improvement in 2014....

                                              *     *      *

         In conclusion, all the successes from 2014 and our [process] for 2015 and beyond
         continue to validate that Valeant's business model is both sustainable and value
         creating. Our robust organic growth profile is evidenced by our ability to deliver


                                                  - 63 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 65 of 112 PageID: 65



        double-digit organic growth, not only in 2014 and 2015 but strong organic growth
        for the foreseeable future.

        145.     On February 22, 2015, the Company issued a press release announcing its financial

 and operating results for the fourth quarter and fiscal year ended December 31, 2014. In the press

 release, Valeant reported "[r]evenue [of] $2.3 billion ... GAAP EPS [of] $1.56, Cash EPS [of]

 $2.58 (excluding Allergan gain)," and net income of $534.9 million for the fourth quarter, and

 "[r]evenue [of] $8.3 billion ... GAAP EPS [of] $2.67, Cash EPS [of] $8.34, (excluding Allergan

 gain)," and net income of $913.5 million for full year 2014. The press release highlighted total

 same store sales organic growth of 16% and 13% for fourth quarter and fiscal year 2014,

 respectively.    Additionally, the press release quoted Pearson as touting the Company's

 "[o]utstanding growth in the U.S., most notably dermatology" and boasting that Valeant's focus

 on "strong organic growth" "is paying off for all of [Valeant's] stakeholders."

        146.     On February 23, 2015, the Company held an earnings conference call with analysts

 and investors to discuss its fourth quarter and full year 2014 financial results. On the call,

 defendant Schiller highlighted Valeant's sources of growth, emphasizing that "[r]revenues for

 [Valeant's] dermatology business were very strong and increased 70% year-over-year."

 Defendant Schiller further cited "innovative marketing approaches" and "a portfolio of great

 products" as contributing factors to the Company's "outstanding results in [Valeant's] dermatology

 business," stating:

        The outstanding work of our sales teams, implementation of innovative
        marketing approaches, great leadership, a portfolio of great products, and our
        four new launch products have contributed to the turnaround and the
        outstanding results in our dermatology business in Q4 and 2014.

        Core products such as Zyclara, Elidel, and the RAM franchise continued their
        strong growth. And Solodyn grew in Q4 and grew 5% for all of 2014, after a
        tough year in 2013.




                                               - 64 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 66 of 112 PageID: 66



        Jublia continues its rapid growth trajectory and reported more than 20,000
        weekly scripts for the last reported weekly sales report. This yields an annualized
        run rate of greater than $250 million for the product.

        147.   On February 25, 2015, Valeant filed its Annual Report on Form 10-K with the SEC

 announcing the Company's financial and operating results for the fourth quarter and year ended

 December 31, 2014 (the "2014 Form 10-K"), which reaffirmed the Company's financial results

 previously announced. The 2014 Form 10-K also included statements touting the Company's

 supposedly "lower risk" business strategy. For example, the 2014 Form 10-K stated: "The growth

 of our business is further augmented through our lower risk, output-focused research and

 development model, which allows us to advance certain development programs to drive future

 commercial growth, while minimizing our research and development expense."

        148.   The 2014 Form 10-K also claimed that the Company competes in the market by

 demonstrating the "medical benefits" and "cost advantages" of its products, stating: "To

 successfully compete for business with managed care and pharmacy benefits management

 organizations, we must often demonstrate that our products offer not only medical benefits but

 also cost advantages as compared with other forms of care."

        149.   In addition, the 2014 Form 10-K contained statements about Valeant's VIEs, while

 omitting any mention of Philidor. In particular, the 2014 Form 10-K represented that "[t]he

 consolidated financial statements include the accounts of the Company and those of its

 subsidiaries and any variable interest entities ('VIEs') for which the Company is the primary

 beneficiary." The 2014 Form 10-K also included a section titled "Business Combinations" wherein

 Valeant stated that "[d]uring the year ended December 31, 2014, the Company completed other

 smaller acquisitions, including the consolidation of variable interest entities, which are not




                                              - 65 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 67 of 112 PageID: 67



 material individually or in the aggregate. These acquisitions are included in the aggregated

 amounts presented below."16

        150.    The 2014 Form 10-K included "Reports of Management on Financial Statements

 and Internal Control over Financial Reporting," which stated:

        Financial Statements

        The Company's management is responsible for preparing the accompanying
        consolidated financial statements in conformity with United States generally
        accepted accounting principles ("U.S. GAAP"). In preparing these consolidated
        financial statements, management selects appropriate accounting policies and
        uses its judgment and best estimates to report events and transactions as they
        occur. Management has determined such amounts on a reasonable basis in order
        to ensure that the consolidated financial statements are presented fairly, in all
        material respects. Financial information included throughout this Annual
        Report is prepared on a basis consistent with that of the accompanying
        consolidated financial statements.

                                         *    *      *

        Internal Control Over Financial Reporting

                                         *    *      *

        Under the supervision and with the participation of management, including the
        Company's Chief Executive Officer and Chief Financial Officer, the Company
        conducted an evaluation of the effectiveness of its internal control over financial
        reporting based on the framework described in Internal Control — Integrated
        Framework (2013) issued by the Committee of Sponsoring Organizations of the
        Treadway Commission. Based on its evaluation under this framework,
        management concluded that the Company's internal control over financial
        reporting was effective as of December 31, 2014.

        151.    The 2014 Form 10-K was signed by defendants Pearson, Schiller, Ingram, Farmer,

 Goggins, Melas-Kyriazi, Power, Provencio, Stevenson, and Ubben, and certified as accurate

 pursuant to SOX by defendants Pearson and Schiller.



 16
   These statements were repeated in Valeant's filings for the first and second quarters of 2015. In
 each of these filings, the Company failed to identify Philidor as a material consolidated VIE and
 make the required disclosures under ASC Topic 810.

                                                  - 66 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 68 of 112 PageID: 68



            152.   On April 29, 2015, the Company issued a press release announcing its financial

 results for the first quarter ended March 31, 2015, and increased revenue guidance for full-year

 2015 from a range of $9.2 billion to $9.3 billion to a range of $10.4 billion to $10.6 billion. The

 press release reported "Same Store Sales Organic Growth [of] 15%, driven by": "Growth from

 launch brands, including BioTrue Multipurpose Solution, BioTrue ONEday Contact Lens, Jublia,

 Luzu, and Ultra Contact Lens"; and "Double digit growth in U.S. businesses such as Contact

 Lens, Dermatology, Neurology and Other, Obagi, and Oral Health."

            153.   That same day, the Company held an earnings conference call with analysts and

 investors to discuss its first quarter 2015 financial results. During the call, defendants touted

 Valeant's growth while continuing to deny the importance of price increases to the Company's

 year-over-year revenue growth. For example, defendant Pearson boasted: "Our US dermatology

 business had an outstanding quarter. Dermatology revenue grew 38% year on year and script

 growth grew 37% year on year. Jublia scripts grew 87% in Q1 versus Q4 of last year." In

 response to Goldman Sachs analyst Gary Nachman's question about price versus volume growth,

 defendant Pearson assured analysts and investors that Valeant was focused on volume growth,

 stating:

            In terms of price/volume, actually volume was greater than price in terms of our
            growth. Outside the United States it's all volume…. And in the US it's shifting
            more to volume than price, and we expect that to continue with our launch brands.
            A lot of our prices, for most of our products, are negotiated with managed care.
            And there's only a limited amount of price that we can take. ... So, it's primarily
            volume, and we expect that to continue.

            154.   On April 30, 2015, the Company filed its Quarterly Report on Form 10-Q with the

 SEC for the first quarter ended March 31, 2015 (the "Q1 2015 Form 10-Q"), reiterating its financial

 results previously announced. The Q1 2015 Form 10-Q was signed by defendants Pearson and

 Schiller and included the same statement related to Valeant's "Business Combinations" as in the



                                                  - 67 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 69 of 112 PageID: 69



 2014 Form 10-K, discussed above, while failing to mention the existence of Philidor as a VIE.

 The Q1 2015 Form 10-Q also contained similar statements to those described above highlighting

 the Company's purportedly lower risk strategy.

         155.       On July 23, 2015, Valeant issued a press release announcing its financial and

 operating results for the second quarter ended May 31, 2015, and increasing its full-year 2015

 financial guidance. For the quarter, Valeant reported that "Same Store Sales Organic Growth was

 19%, driven by: U.S. businesses, driven by the strength of dermatology, contact lenses, dental

 and Obagi." The press release quoted defendant Pearson boasting about Valeant's strong second

 quarter results:

         We once again exceeded our guidance and delivered our fourth consecutive
         quarter of greater than 15% organic growth. Our strong second quarter results
         were driven by outperformance in our U.S. businesses, strong results in certain
         emerging markets and outstanding starts to both the Salix and Dendreon
         acquisitions.

         156.       Defendant Pearson reiterated these statements during the Company's July 23, 2015

 earnings conference call with analysts and investors, stating:

         We have now delivered four consecutive quarters of more than 15% same-store
         organic growth. Strong performance throughout our businesses resulted in both
         our top and bottom line exceeding the Q2 guidance that we provided on our last
         call.

                                               *     *      *

         Turning to organic growth, our overall same-store total company organic growth
         was 19% for the quarter. The exceptional growth of our US businesses driven by
         the strength of dermatology, contact lenses, dental and Obagi was complimented
         by many of our emerging markets including China, Middle East/North Africa,
         Russia and South Korea.

                                               *     *      *

         Jublia is now our second largest product with annual run-rates sales of
         approximately $450 million....




                                                   - 68 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 70 of 112 PageID: 70



            Our US dermatology business had another excellent quarter with our launch
            brands leading the way. Both launch and core brands contributed to the
            dermatology revenue growth of 55% year-on-year. Jublia scripts grew 37% in Q2
            versus Q1....

            157.   During the question and answer portion of the conference call, in response to an

 analyst's question about the "extent to which [Valeant] envision[s] more pricing power," defendant

 Pearson reiterated that the Company was focused on organic growth through volume increases,

 stating:

            Our view on pricing -- across most of our portfolio, we do not take prices. Outside
            the US, there's like zero price. I think, David, as we get more and more into
            segments like contact lenses and consumer products and other devices, we're not
            able to take price. So we're opportunistic when it comes to price. But our base
            strategy is, how do we grow organically through volume, which is -- I think this
            quarter, we once again exhibited our ability to do so.

            158.   On July 28, 2015, the Company filed its Quarterly Report on Form 10-Q with the

 SEC for the second quarter ended June 30, 2015 (the "Q2 2015 Form 10-Q"), reiterating its

 financial results previously announced. The Q2 2015 Form 10-Q was signed and certified as

 accurate by defendants Pearson and Rosiello. The Q2 2015 Form 10-Q reported the Company's

 revenues for the six months ended June 30, 2015 of $4.92 billion and stated:

            As is customary in the pharmaceutical industry, our gross product sales are
            subject to a variety of deductions in arriving at reported net product sales.
            Provisions for these deductions are recorded concurrently with the recognition of
            gross product sales revenue and include cash discounts and allowances,
            chargebacks, and distribution fees, which are paid to direct customers, as well as
            rebates and returns, which can be paid to both direct and indirect customers....

            Provisions as a percentage of gross sales increased to 32% and 33% for the
            second quarter and first half of 2015, respectively, compared with 27% and 26%
            in the second quarter and first half of 2014. The increase was driven by (i) higher
            provisions for rebates, chargebacks, and returns, including managed care rebates
            for Jublia® and the co-pay assistance programs for launch products including
            Jublia®, Onexton®, and Retin-A Micro® Microsphere 0.08% ("RAM 0.08%")....




                                                  - 69 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 71 of 112 PageID: 71



                       REASONS THE STATEMENTS WERE IMPROPER

         159.    The statements referenced above were each improper when made because they

 failed to disclose and misrepresented the following material, adverse facts, which the Individual

 Defendants knew, consciously disregarded, or were reckless in not knowing:

                 (a)     Valeant engaged in a number of unlawful and deceptive business practices

 that inflated its reported financial metrics;

                 (b)     the source of Valeant's growth was not improved marketing, business

 strategies, and increased sales volume of certain products, but rather the result of the deceptive

 business practices detailed herein;

                 (c)     Valeant's business strategy was not sustainable and exposed the Company

 to increased risks, including the increased threat of regulatory sanctions, increased costs of

 investigations, reputational harm, decreased sales, and increased regulatory scrutiny;

                 (d)     Philidor was not independent, but had been formed with the assistance and

 for the benefit of Valeant to increase the sales prices of Valeant products and prevent the

 substitution of Valeant-branded products with generic equivalents;

                 (e)     Valeant lacked adequate internal controls over accounting and financial

 reporting;

                 (f)     Valeant failed to employ proper compliance measures to ensure appropriate

 accounting practices;

                 (g)     Valeant was improperly recognizing revenue that had not yet been realized

 in violation of GAAP;

                 (h)     Valeant's financial statements overstated the Company's revenue and

 earnings;




                                                 - 70 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 72 of 112 PageID: 72



                (i)    Valeant failed to maintain proper corporate governance to prevent

 manipulation of revenue recognition and ensure compliance with its disclosure obligations; and

                (j)    as a result of the foregoing, defendants' representations concerning

 Valeant's business, operations, financial condition, and compliance policies were improper.

        THE TRUTH ABOUT VALEANT'S UNLAWFUL BUSINESS PRACTICES
                GRADUALLY EMERGES WHILE DEFENDANTS
                   CONTINUE TO MISLEAD THE MARKET

 Media Outlets Reveal Valeant's Unlawful Price Gouging Practices

        160.    The truth behind Valeant's business practices and Individual Defendants'

 wrongdoing began to emerge on September 28, 2015, when Bloomberg published an article

 reporting that members of Congress were calling for an investigation into price-gouging by

 Valeant. Bloomberg reported that all Democratic members of the U.S. House of Representatives

 Committee on Oversight and Government Reform (the "House Oversighting Committee") had sent

 a letter to Chairman Jason Chaffetz to subpoena Valeant for documents related to "massive price

 increases" for two heart medications. In the letter, U.S. Representatives wrote:

        [I]n February, Valeant purchased the rights to sell Nitropress, which is used to treat
        congestive heart failure and hypertensive episodes, and Isuprel, which is used to
        treat heart block and abnormal heart rhythm. The same day, Valeant increased the
        prices of these drugs to $805.61 and $1,346.62, respectively (increases of 212%
        and 525%). When asked about its price increases, a Valeant spokeswoman
        responded: "Our duty is to our shareholders and to maximize the value" of the
        drugs.

        161.    The House Oversight Committee letter also revealed that earlier in the year, on July

 31, 2015, staff members from the House Oversight Committee had a call with Valeant

 representatives wherein Valeant "failed to adequately answer … questions about the basis for their

 skyrocketing prices." Further, according to the letter, on August 12, 2015, "Ranking Member

 [Elijah E.] Cummings sent [a] document request to Valeant" and on September 3, 2015, "Valeant




                                                - 71 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 73 of 112 PageID: 73



 rejected Ranking Member Cummings' request in a dismissive two-page letter that refused to

 provide any of the requested documents."

        162.    In addition, that same day, the Washington Post reported that U.S. Senator Claire

 McCaskill "sent a detailed list of 22 questions to [Valeant], probing its simple explanation that it

 increased two heart drug prices because they were 'significantly underpriced.'" Further, the

 following day, September 29, 2015, media outlets reported that Valeant was "in [the] crosshairs of

 [the] U.S. Congress" for its practice of buying old neglected drugs and needlessly turning them

 into high-price specialty drugs.

        163.    Valeant denied these allegations. On September 28, 2015, Valeant filed a Current

 Report on Form 8-K with the SEC attaching a letter from defendant Pearson to the Company's

 employees responding to claims that Valeant's "business model and strategy is dependent upon

 large price increases in our U.S. pharmaceutical business" and "[c]oncern around our exposure to

 U.S. government drug price reimbursement." In his letter, defendant Pearson referred to these

 concerns as a "bear thesis," claimed they were "incorrect on both accounts," and dismissed the

 allegations that the Company was dependent on price increases stating "Valeant is well-positioned

 for strong organic growth, even assuming little to no price increases." Defendant Pearson

 explained that "Valeant's core operating principles include a focus on volume growth" and

 reiterated that "the majority of [Valeant's] portfolio will continue to deliver strong volume-based

 organic growth and is not dependent on price increases." Defendant Pearson pointed out that

 growth in dermatology, ophthalmology Rx, and dentistry Rx was based on having "delivered over

 30% script growth year to date," and that Valeant expected "double-digit script growth and

 corresponding revenue growth trends to continue" in the Salix business and "double-digit

 organic growth in 2016 and beyond." Defendant Pearson concluded by noting that it was "not




                                                - 72 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 74 of 112 PageID: 74



 the first time [Valeant] faced questions about [its] business model and strategy in the market, and

 it likely won't be the last."

         164.    Notwithstanding defendant Pearson's attempts to reassure analysts and investors,

 when the allegations of deceptive pricing practices at Valeant reached the market, the price of

 Valeant's stock dropped more than 20%, from a close of $199.47 per share on September 25, 2015,

 to close at $158.08 per share on September 29, 2015, eliminating over $14 billion in market

 capitalization in two trading days.

         165.    On October 4, 2015, the New York Times published an article questioning defendant

 Pearson's representations that Valeant was "well positioned for strong organic growth," even

 without price increases. The article highlighted Valeant's dependency on price gouging, stating:

 "Analysts at Morgan Stanley estimated that 'outsized' price increases on eight drugs accounted for

 about 7 percent of Valeant's revenue and 13 percent of its earnings before taxes and interest in the

 second quarter." The article also compared Valeant's pricing practices to industry practices,

 explaining that in 2015 alone, "Valeant raised prices on its brand-name drugs an average of 66

 percent ... about five times as much as its closest industry peers." As an example, the article cited

 Glumetza, a diabetes pill, which Valeant had increased the price of by over 800% during the year,

 with a monthly supply increasing from roughly $500 to $4,600.

         166.    Then, on October 14, 2015, the Company issued a press release revealing that it

 had "recently received" subpoenas from both the U.S. Attorneys' Offices for the District of

 Massachusetts and the Southern District of New York. Valeant disclosed that the subpoenas

 sought documents concerning Valeant's PAPs, Valeant's pricing decisions, distribution of

 Valeant's products, and financial support Valeant provided for its patients. In the press release,

 Valeant attempted to soften the alarming disclosures by assuring investors that "[a]ll of us at




                                                - 73 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 75 of 112 PageID: 75



 Valeant firmly believe in maintaining strong regulatory and financial controls and believe we have

 operated our business in a fully compliant manner." The press release also noted that Valeant

 "responded to a letter from Senator Claire McCaskill" regarding the pricing and "reimbursement

 process for hospital procedures involving Nitropress and Isuprel, the analysis and reasons

 underlying Valeant's pricing decisions."

        167.    Notwithstanding these assurances, the following day, October 15, 2015, media

 outlets reported that Valeant was failing to fully cooperate with the Congressional inquiries into

 Valeant's price-gouging practices.      In particular, various media outlets reported Senator

 McCaskill's comment that Valeant was being "anything but responsive or transparent," and "it

 refused to take any action until served with federal subpoenas, and is still refusing to provide

 answers to many of the questions I've asked."

 Media Outlets Reveal Valeant's Network of Phantom Captive Pharmacies After the
 Company Is Forced to Partially Disclose Its Secret Relationship with Philidor

        168.    Additional details about the Company's deceptive business practices began to

 emerge on October 19, 2015, when Valeant issued a press release announcing its financial results

 for the third quarter of 2015 and hosted an earnings conference call in connection with these

 results. During the call, the Company disclosed its relationship with, and option to acquire,

 Philidor, and that it had been consolidating Philidor's financial results with its own. In addition,

 the Company disclosed that it would reduce reliance on acquisitions and focus more on R&D,

 effectively admitting that its nontraditional strategy was neither sustainable nor less risky.

 Specifically, the Company disclosed that pricing amounted to roughly 60% of its growth in 2014

 and 2015, and defendant Pearson stated that Valeant would be "making pricing a smaller part of

 [their] growth looking forward" and "will pursue fewer, if any, transactions that are focused on




                                                 - 74 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 76 of 112 PageID: 76



 mispriced products." Defendant Pearson also noted that Valeant was "seriously considering

 spinning off or selling" its "Neuro and Other portfolio, which is dependent on price."

        169.    Notwithstanding these partial disclosures, the Company continued to mislead the

 market. For instance, defendant Pearson claimed that Valeant's relationship with Philidor had not

 been disclosed previously for "competitive" reasons and suggested that Valeant's use of specialty

 pharmacies was similar to its competitors and resulted in more affordable prices. In particular,

 defendant Pearson stated:

        The topic of specialty pharmacies has not been a focus of ours on past calls
        because we believe this was a competitive advantage that we did not want to
        disclose to our competitors. But given all the incorrect assertions by some, we
        will provide an update to this call.

        Similar to many pharmaceutical companies in the US, an increasing percentage
        of our revenue is coming from products dispensed through multiple specialty
        pharmacies. We find specialty pharmacies improve patients' access to medicines
        at an affordable price, and help ensure physicians are able to prescribe the
        medications they believe most appropriate for their patients. In almost all cases,
        our inventory with specialty pharmacies in this channel and the title to our
        medicine only transfers to the pharmacy when the actual prescription is filled.

        170.    Additionally, with respect to Valeant's revenue recognition practices for products

 sold through Philidor, defendant Pearson misleadingly stated: "Since we do not recognize the

 revenue of our products [sold through Philidor] until the prescriptions are filled, this

 consolidation has the impact of delaying revenue recognition as compared to products that are

 sold through traditional distribution channels."

        171.    During the question and answer portion of the conference call, when asked what

 percentage of U.S.-branded prescription business flowed through "alternat[ive] fulfillment" and

 "how much of that is Philidor," defendant Pearson responded:

        Sure. It's really primarily our dermatology brands and then some of our specialty
        products like Ruconest, Arestin, and some of the other orphan drugs. For certain
        products it's quite large. For Jublia it's probably 15%. For a lot of other



                                               - 75 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 77 of 112 PageID: 77



         dermatologies it's much less. I'm sorry, I can't – it's significant but it's – I don't know
         the precise number but it's certainly, of our US portfolio, 10%, 20%, maybe.
         Tanya's nodding probably closer to 10%.

         172.    Later that same day, October 19, 2015, the New York Times reported that Philidor's

 application for a license in California had been rejected because it had concealed its owners. The

 article, titled "Drug Makers Sidestep Barriers on Pricing," explained how Valeant used Philidor to

 "keep the health system paying for high-priced drugs" and to charge exorbitant prices for its

 dermatology products. The article quoted a Florida dermatologist as stating that Valeant's program

 was designed to buffer physicians and insurers from complaints about high prices. In particular,

 the article stated:

         Valeant had said little about Philidor until Monday, when J. Michael Pearson,
         Valeant's chief executive, revealed on his company's quarterly earnings call that
         Valeant had purchased an option to acquire Philidor late last year. He said that
         Valeant consolidated Philidor's results in its own financial reports.

                                                *     *      *

         Specialty pharmacies are most known for providing patients with assistance with
         complex drugs, many of them requiring refrigeration and injections, for diseases
         like cancer, multiple sclerosis and rare genetic disorders. But the drugs dispensed
         through the specialty pharmacies used by ... Valeant are for common ailments like
         arthritis pain, acne, and toenail fungus.

         173.    The news continued to worsen on October 21, 2015, when more details emerged

 about the mechanism by which Valeant maintained its price increases. In a report titled "Valeant:

 Could This Be the Pharmaceutical Enron?," published that day, Citron Research questioned why

 Valeant would "be secretly maneuvering to buy a little known pharmacy [Philidor] with a dubious

 ownership structure" and why this entity was "NEVER disclosed in any prior company

 disclosure?" The Citron Research report alleged that Valeant was using an "entire network of

 phantom captive pharmacies," that included West Wilshire Pharmacy and Orbit, to artificially

 boost Valeant's revenue and maintain sales volume despite massive price increases. The Citron



                                                    - 76 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 78 of 112 PageID: 78



 Research report also called into question the independence of Philidor by revealing that Philidor

 was linked to other pharmacies through shared phone numbers, identical privacy notices, a shared

 facsimile number, and shared websites. In addition, the Citron Research report disclosed details

 of the R&O lawsuit, including allegations that Valeant was "conspiring … to perpetuate a massive

 fraud."

           174.   In response to these allegations, after the market closed on October 21, 2015,

 Philidor issued a press release confirming its contractual relationships with "affiliated

 pharmacies," including R&O, and stating that Philidor "does not currently have a direct equity

 ownership in R&O Pharmacy or the affiliated pharmacies, but does have a contractual right to

 acquire the pharmacies now or in the future subject to regulatory approval."

           175.   Following these revelations, on October 22, 2015, BMO Capital Markets Corp.

 downgraded Valeant shares to "market perform," stating that it "cannot defend the specialty

 Pharmacy structure…. [W]e find Valeant's arrangements with specialty pharmacy Philidor as not

 just aggressive, but questionable."

           176.   Also on October 22, 2015, Bloomberg reported on Valeant's option to buy Philidor,

 noting that it was "a relationship other [drug] companies don't appear to have" with pharmacies.

 The article, titled "Valeant Still Has Explaining to Do, Citron's Left Says," noted that when

 manufacturers previously owned PBMs in the 1990s they were all spun off because it was

 "perceived" to be a conflict of interest.

           177.   In the days following these revelations, Valeant's stock price fell nearly 40%, from

 a close of $177.56 per share on October 16, 2015, to close at $109.87 per share on October 22,

 2015, erasing more than $23 billion in market capitalization.




                                                 - 77 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 79 of 112 PageID: 79



        178.    Only days later, Philidor employees revealed the deceptive business practices being

 used by Philidor to sell overpriced Valeant pharmaceuticals. On October 25, 2015, the Wall Street

 Journal published an article detailing interviews with former Philidor employees about Valeant's

 relationship with Philidor. The article, titled "Valeant and Pharmacy More Intertwined than

 Thought," reported that Valeant employees were working directly at Philidor under aliases to

 conceal the relationship between the two companies "so it didn't appear Valeant was using the

 pharmacy to steer patients" to Valeant products. The article specifically mentioned Patel, whose

 LinkedIn page identified him as a Manager of Access Solutions at Valeant, but who actually

 worked out of Philidor's Phoenix-area office and sent e-mails to Philidor employees using the

 fictitious name "Peter Parker." These e-mails detailed how many prescriptions Philidor was filling,

 which drugs were most popular, and what doctors were the biggest prescribers. The article stated:

        Interviews with former employees, doctors who prescribe Valeant drugs and
        patients indicate that the ties between Valeant and Philidor are more interconnected
        than previously disclosed. The people gave details of how the companies worked
        together, with Valeant employees working directly in Philidor offices, sometimes
        using fictional names. The people said this was to conceal the ties so it didn't
        appear Valeant was using the pharmacy to steer patients to the drug company's
        products, which Philidor strongly denied.

        179.    The following day, October 26, 2015, before the market opened, the Company filed

 with the SEC its Quarterly Report on Form 10-Q for the third quarter ended September 30, 2015

 (the "Q3 2015 Form 10-Q"). In the Q3 2015 Form 10-Q, the Company admitted that Valeant

 possessed "the power to direct Philidor's activities" and stated that the entire Board had reviewed

 Valeant's accounting for Philidor and confirmed its appropriateness. In particular, the Q3 2015

 Form 10-Q stated:

        During the year ended December 31, 2014, the Company completed other smaller
        acquisitions, including the consolidation of variable interest entities, which were
        not material individually or in the aggregate. These acquisitions are included in
        the aggregated amounts presented below. Beginning in December 2014, the



                                               - 78 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 80 of 112 PageID: 80



        Company has consolidated Philidor Rx Services, LLC ("Philidor") pharmacy
        network, which includes R&O Pharmacy, LLC. The Company determined that
        based on its rights, including its option to acquire Philidor, Philidor is a variable
        interest entity for which the Company is the primary beneficiary, given its power
        to direct Philidor's activities and its obligation to absorb their losses and rights to
        receive their benefits. As a result, since December 2014, the Company has included
        the assets and liabilities and results of operations of Philidor in its consolidated
        financial statements. Net sales recognized through Philidor represent
        approximately 7% and 6% of the Company's total consolidated net revenue for the
        three-month and nine-month periods ended September 30, 2015, respectively, and
        the total assets of Philidor represent less than 1% of the Company's total
        consolidated assets as of September 30, 2015. The impact of Philidor as a
        consolidated entity on the Company's net revenues for 2014 was nominal.

                                               *     *      *

        On October 26, 2015, the Company also announced that its Audit and Risk
        Committee and the full Board of Directors have reviewed the Company's
        accounting for its Philidor arrangement and have confirmed the appropriateness
        of the Company's related revenue recognition and accounting treatment.

        180.       The Q3 Form 2015 10-Q also revealed that the Company had created a special "Ad

 Hoc" committee of the Board to conduct an internal investigation into the Company's relationship

 with Philidor. The Ad Hoc Committee was led by defendant Ingram and included defendants

 Provencio, Goggins, and Morfit.

        181.       Later that day, the Company held an investor update conference call with investors

 and analysts. On the conference call, defendant Rosiello disclosed Philidor's status as a VIE, and

 stated: "Philidor was considered a VIE prior to the purchase option agreement, but since Valeant

 was not determined to be the primary beneficiary, consolidation was not appropriate. A purchase

 option agreement for Philidor was executed in December 2014." Also during the call, defendant

 Carro admitted that "Valeant reviews the financials of the Philidor network pharmacies on a

 regular basis."

        182.       A presentation included with the conference call disclosed additional information

 about the Company's relationship with Philidor. In the presentation, Valeant acknowledged that it



                                                   - 79 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 81 of 112 PageID: 81



 "maintain[s] regular communication, ha[s] a joint steering committee, [has] rights (and [has]

 utilized them) to approve key positions (e.g., in-house lawyer, chief compliance officer),

 includ[ing] Philidor in Valeant's SOX 404 Internal Control Testing and Internal Audit Program for

 2015." In addition, the presentation stated that "Valeant [has] contractual rights [to Philidor]

 including: Joint Steering Committee, … substantial information rights, Covenants respecting

 Philidor's compliance with all applicable laws," and that Valeant had "Management Rights" over

 Philidor which included the right "to appoint or cause Philidor to hire: Advisor to the CEO, Head

 Compliance Officer, In-House lawyer, Head IT officer, [and] Other employees as reasonably

 requested." The presentation also discussed Valeant's reliance on Philidor. For example, the

 presentation noted that "44% of Jublia revenue flowed through Philidor in Q3 2015."

        183.    Despite these admissions, during the conference call, Valeant's fiduciaries

 continued to misrepresent the Company's relationship with Philidor, downplay the importance of

 Philidor to Valeant's consistent revenue growth, and deny accounting improprieties at Philidor. In

 the presentation issued in connection with Valeant's October 26, 2015 conference call, Valeant

 represented that: (i) "Prescriptions through Philidor are less profitable than traditional channels

 due to lower copay rates, lower cash pay rates, and more cash pay scripts in Philidor than in retail

 and other channels"; (ii) "Philidor employees do not report to Valeant…"; (iii) "Philidor is

 independent…"; (iv) "Unless and until Valeant exercises the option to acquire Philidor, Philidor

 remains independent and Valeant has no rights to remove [its] CEO or management"; and (v)

 "There have been no issues with regard to the accounting or revenue recognition of the business."

        184.    During Valeant's conference call with analysts and investors, defendants Pearson

 and Ingram repeatedly assured investors that there were no accounting improprieties involving

 Philidor. For instance, defendant Pearson stated: "We still believe that the strategy of working




                                                - 80 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 82 of 112 PageID: 82



 with specialty pharmacies is sound and it's good for patients and physicians. There have been no

 issues with regards to the accounting or revenue recognition of the business"; and "We have

 been working with outside counsel and we have found no evidence of illegal activity whatsoever

 at Philidor." Defendant Ingram echoed these assertions, stating: "[T]he Company stands by its

 accounting completely. The audit committee of the Board and the full Board have reviewed the

 Company's accounting, the Philidor relationship, and have confirmed the appropriateness of the

 Company's revenue recognition and accounting treatment."

        185.    Defendant Rosiello reinforced these statements, adding: (i) "Valeant consolidates

 financials with Philidor and the Philidor network, ensuring that revenue recognition and financial

 statement presentation is appropriate"; (ii) "Valeant recognizes revenue only when products are

 dispensed to patients, and Valeant records this at net realized price"; (iii) "There is simply no

 way to stuff the channel of consolidated variable interest entities, or VIEs, since all inventory

 remains on Valeant's consolidated balance sheet until dispensed to patients"; and (iv) "Philidor

 was considered a VIE prior to the purchase option agreement, but since Valeant was not

 determined to be the primary beneficiary, consolidation was not appropriate. A purchase option

 agreement for Philidor was executed in December 2014. The finance and transactions committee,

 audit and risk committee, and full Board, all reviewed the transaction. The appropriate accounting

 treatment was determined by management and reviewed with the Audit and Risk Committee."

        186.    Defendant Carro also defended Valeant's accounting practices and its failure to

 previously disclose its relationship with Philidor. According to defendant Carro, as of December

 31, 2014, "Philidor is not considered to be material to Valeant's business for reporting purposes"

 because the "GAAP requirement for disclosing sales to large customers is 10% of revenue" and in

 December 2014 Philidor's year-to-date net sales were only $111 million. Defendant Carro further




                                               - 81 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 83 of 112 PageID: 83



 stated that for the first two quarters of 2015, "Philidor was not specifically mentioned in our

 disclosures because it had not been material to the consolidated financial statements," because

 "[i]t represented 1% or less of total assets and 7% or less of consolidated net revenues since the

 fourth quarter of 2014."

        187.    While defendant Pearson attempted to mitigate the impact of the negative news, by

 endorsing the Company's previously released 2016 earnings guidance, a Bloomberg report

 published later that day, on October 26, 2015, noted that the defendants' remarks on the call "left

 investors skeptical, failing to answer critical questions on Valeant's continuing relationship with

 Philidor."

 Valeant Discloses that the Deceptive Business Practices Require Philidor's Closure

        188.    Not long after the partial disclosures detailed above, media outlets revealed the

 deceptive tactics Valeant employed to increase sales despite sustained price increases. On October

 28, 2015, Bloomberg reported that an internal Philidor training manual showed that Philidor relied

 on "back door" tactics to increase payments and expressly "instructed employees to submit claims

 under different pharmacy identification numbers if an insurer rejected Philidor's claim – to

 essentially shop around for one that would be accepted."

        189.    Then, on October 29, 2015, Bloomberg published another article reporting on

 additional accounts by former Philidor employees of the improper tactics at Philidor. According

 to the article, former Philidor employees reported that in order "to fill more prescriptions with

 Valeant products instead of generics," "[w]orkers at ... Philidor ... were given written instructions

 to change codes on prescriptions in some cases so it would appear that physicians required or

 patients desired Valeant's brand-name drugs – not less expensive generic versions – be dispensed."

 The article further reported that "[a]n undated Philidor document obtained by Bloomberg provides




                                                - 82 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 84 of 112 PageID: 84



 a step-by-step guide on how to proceed when a prescription for Valeant dermatological creams

 and gels ... is rejected."

         190.     Also on October 29, 2015, reports emerged that CVS Caremark, Express Scripts,

 and OptumRx, three of the largest PBMs in the United States, were terminating their relationships

 with Philidor.

         191.     Then, the following day, on October 30, 2015, mere days after touting the purported

 benefits and independence of Philidor, Valeant announced that it had terminated its relationship

 with, and was shutting down, Philidor.

         192.     In the two days following this news, Valeant's stock price fell nearly 20%, or $23.23

 per share, from a close of $117 per share on October 28, 2015, to close at $93.77 per share on

 October 30, 2015, erasing nearly $8 billion in market capitalization.

         193.     Then, on November 4, 2015, before the market opened, media outlets reported that

 the U.S. Senate had formally launched a probe into Valeant's pricing practices. Also before the

 market opened that day, Bloomberg reported further information regarding the financial impact of

 closing Philidor, as it disclosed that, just weeks earlier, Valeant was planning to expand its use of

 the specialty pharmacy.

         194.     After the market closed on November 4, 2015, the Wall Street Journal published

 an article revealing that Ackman of Pershing Square, Valeant's largest stockholder, was seriously

 considering liquidating his entire $3.8 billion stake in Valeant. The article also said that Ackman

 had urged Valeant to hold a conference call to "come clean" and disclose the full extent of its

 executives' knowledge regarding Philidor, and that he was disappointed the Company did not

 comply.




                                                 - 83 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 85 of 112 PageID: 85



        195.    On November 10, 2015, before the market opened, the Company held a conference

 call with analysts and investors to "update [the market] on [its] strategy with respect to specialty

 pharmacies," "explain [its] transition plans for Philidor," and "discuss [its] business performance

 for the first half of the quarter." During the conference call, defendant Pearson noted that "Philidor

 ha[d] stopped adjudicating claims" and "committed to cease operations by January 30, 2016 at the

 latest," and began to disclose the "significant" negative impact that Philidor's closing and the

 governmental probes would have on Valeant's business and financial guidance. According to

 defendant Pearson, the closing of Philidor would have significant "short-term" effects on Valeant's

 dermatology product lines and the governmental probes were placing "short-term" pressure on the

 Company's neurology lines. Defendant Pearson added the following in response to a question

 concerning the impact the Company would see in fourth quarter 2015 in the dermatology division:

        So, again, based on the data we have, we've not seen volume declines. It's largely
        the value of the average selling price for a script. Now, I would not be shocked to
        see some volume declines over the next few weeks.

        In fact, I would expect that. But I don't think they're going to be hugely material.
        The onus is on us to get some sort of a Plan B in place, and we are quite confident
        that we'll be able to get that done quite quickly.

        196.    While Valeant had raised its financial guidance less than a month before, on

 October 19, 2015, defendant Pearson suggested it would be withdrawn and revised downward. In

 particular, defendant Pearson stated:

        Turning to guidance. In terms of guidance, we are working to quantify the potential
        short-term impact of recent events, including the termination of our relationship
        with Philidor. Specifically, the downsides in Q4 will be primarily in dermatology
        and to a lesser extent, neurology Rx. Obviously, what has happened will impact
        Q4. We are working to quantify the impact on Q4 and 2016 and we will provide
        you with updated guidance at our investor day in December.

        197.    On November 11, 2015, before the market opened, Bloomberg reported that

 Valeant creditors were "spooked by possibility of revenue squeeze" and that concern was "growing



                                                 - 84 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 86 of 112 PageID: 86



 that disruption to Valeant's cash flow could heighten the risk of the company violating lender limits

 on its debt burden." Later that day, while the market was open, Nomura analysts cut their Valeant

 price target.

         198.    On November 12, 2015, before the market opened, Bloomberg published another

 article regarding Valeant's relationship with Philidor, and media outlets reported that analysts at a

 number of firms had lowered their price targets for Valeant.

         199.    Then, on November 16, 2015, Bloomberg reported that Congressman Elijah

 Cummings had requested that defendant Pearson make Valeant employees available for interviews

 before the House Oversight Committee. Specifically, Representative Cummings requested that

 defendant Pearson make Tanner, Patel, and Pritchett available for interviews given the recent

 allegations "that a group of Valeant employees helped launch Philidor's business in 2013 and have

 remained involved in its daily operations." Later that day, the Washington Post reported that the

 House Oversight Committee had announced it would hold a hearing in early 2016 on prescription

 drug pricing, and was gathering information from Valeant in preparation for the hearing.

         200.    In the days following this news, Valeant's stock price fell more than 6%, or $5.09

 per share, from a close of $75.41 per share on November 13, 2015, to close at $70.32 per share on

 November 17, 2015, erasing more than $1.7 billion in market capitalization.

 The Financial Impact of the Unlawful Scheme Continues to Emerge

         201.    On December 15, 2015, Valeant issued a press release announcing that it had

 entered into a deal with Walgreens to distribute its products, and assured investors that the

 Walgreens partnership was a better option than Philidor. Notably, in connection with this

 agreement, Valeant disclosed that it would reduce the price of its branded prescription-based

 dermatological and ophthalmological products by 10%. When defendant Pearson was asked on




                                                - 85 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 87 of 112 PageID: 87



 CNBC whether investors should expect the Walgreens partnership to "be the same sort of level of

 profitability and growth" as Philidor, defendant Pearson assured investors that the Walgreens deal

 "more than replaces Philidor…."

        202.    Despite these assurances, the next day, December 16, 2015, Valeant issued a press

 release formally withdrawing the financial guidance it had issued less than two months before, on

 October 19, 2015. The new guidance entailed the following reductions for the fourth quarter and

 full year of 2015: A fourth quarter 2015 revenue reduction from $3.25-$3.45 billion to $2.7-$2.8

 billion; a fourth quarter 2015 EPS guidance reduction from $4.00-$4.20 to $2.55-$2.65; a 2015

 full year revenue guidance reduction from $11.0-$11.2 billion to $10.4-$10.5 billion; a 2015 full

 year EPS guidance reduction from $11.67-$11.87 to $10.23-$10.33; and new 2016 earnings before

 interest, taxes, depreciation, and amortization ("EBITDA") guidance reduction from $7.5 billion

 to $6.9-$7.1 billion. During a conference call held in connection with the revised guidance,

 defendant Pearson assured analysts and investors that this revised guidance was conservative.

        203.    The following day, on December 17, 2015, before the market opened, Mizuho

 Securities USA ("Mizuho") cut its rating on Valeant stock from "buy" to "neutral," pointing to a

 lack of clarity regarding Valeant's agreement with Walgreens. Mizuho also stated that Valeant

 management had "not done a good job in articulating the details" and that "[w]e still don't

 understand how this partnership will improve filled prescriptions if payer restrictions persist."

        204.    On December 28, 2015, Valeant announced that defendant Pearson had left the

 Company, on a medical leave of absence, effective immediately. To fill the gap, Valeant created

 an "Office of the CEO," which included Chai-Onn and defendants Kellen and Rosiello to serve in

 an interim capacity, as well as a committee to "oversee and support" the Office of the CEO, which

 included defendants Ingram, Morfit, and Schiller.




                                                - 86 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 88 of 112 PageID: 88



        205.    Less than two weeks later, on January 6, 2016, Valeant announced that defendants

 Schiller and Ingram would serve as interim CEO and interim Chairman of the Board, respectively,

 while defendant Pearson remained on medical leave.

        206.    On February 19, 2016, media outlets commented on a report by Wells Fargo

 Securities senior analyst David Maris ("Maris") that called into question the accuracy of Valeant's

 revised guidance. Maris' report noted that Valeant's "new guidance is not compatible with the data

 presented by Valeant" concerning Philidor's importance, and argued that Philidor was likely far

 more important to Valeant's revenue growth than the Company represented to the market. Maris

 also noted that "Valeant has not explained how the unwinding of a business that represents only

 approximately 7% of total revenue, and is, according to Valeant, less profitable than traditional

 prescriptions, results in a 36.6% reduction in EPS." Maris added that, at approximately 7% of

 revenue, Philidor would have represented roughly $227.8 million in revenue for the fourth quarter,

 but guidance was lowered by $526.5 million.

        207.    Maris also cited the "significant uncertainty and a lack of clarity regarding the

 distribution agreement with Walgreens and how it benefits Valeant" as cause for concern. Maris

 explained that: "We do not believe Valeant has provided enough detail on the Walgreen's deal to

 allow an investor to determine the financial impact of the deal. Our discussion with Walgreens

 leads us to believe that Walgreens was in an advantageous position given the timing of the deal."

        208.    In addition, under a section titled "Reasons We Are Not Recommending Valeant

 Shares," Maris cited "serious issues" with the Board and governance. Maris noted that "investors

 are likely questioning the judgement and decision making of [the] management team and board,"

 and attributed the decline in Valeant's stock price to "decisions that the Board and management




                                               - 87 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 89 of 112 PageID: 89



 have made," including "the Medicis deal," "the failed hostile bid for Allergan," and "the

 establishment of Philidor."

        209.    As additional reasons Wells Fargo was not recommending Valeant shares, Maris

 explained that "[w]e remain unclear on several business and accounting-related factors" and

 "Management seems unable to answer key questions on guidance and other items." With respect

 to Valeant's accounting issues, Maris stated that the Company's accounting was misaligned with

 its reported performance, and noted that "receivables growth has outstripped sales growth over the

 past several years." Maris reported that "Valeant does not screen well on certain liquidity and

 accounting risk screens," and stated that a screening tool Wells Fargo uses "to predict the

 likelihood of accounting misstatements, puts Valeant in the 'substantial risk' category." Maris

 added that Valeant's "receivables growth has outstripped sales growth over the past several years,"

 and explained that when "receivables are increasing faster than revenue, it can often indicate that

 customers are hesitant to pay for products" and "[a]n alternative explanation for a dramatic rise in

 receivables is a company's improperly timed recognition of revenue."

        210.    On this news, Valeant's stock price fell nearly 10%, to close at $84.99 per share on

 February 19, 2016, from the previous day's close of $94.11 per share, erasing more than $3 billion

 in market capitalization.

 Valeant's Improper Accounting Practices Are Revealed

        211.    On February 22, 2016, after the market closed, MarketWatch reported that Valeant

 would likely need to restate its 2014 and 2015 financial results due to discoveries from an internal

 audit of its financials. The report noted that the "potential revisions concern revenue that Valeant

 booked when its drugs were shipped to a distributor" and involved "late 2014 and early 2015."




                                                - 88 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 90 of 112 PageID: 90



        212.    As analysts predicted, later that evening, the Company issued a press release

 admitting that it had improperly recognized revenue for shipments to Philidor. In the press release,

 titled "Valeant Ad Hoc Committee has Made Substantial Progress in Its Review of Philidor and

 Related Accounting Matters," the Company revealed that it had "identified certain sales to Philidor

 during 2014, prior to Valeant's entry into an option to acquire Philidor, that should have been

 recognized when product was dispensed to patients rather than on delivery to Philidor." The press

 release further stated that "approximately $58 million of net revenues previously recognized in the

 second half of 2014 should not have been recognized upon delivery of product to Philidor," and

 "[c]orrecting the misstatements is expected to reduce reported 2014 GAAP EPS by approximately

 $0.10…."

        213.    In addition, Valeant announced that it would "delay filing its 2015 10-K pending

 completion of the review of related accounting matters by the Ad Hoc Committee … and the

 Company's ongoing assessment of the impact on financial reporting and internal controls."

 Defendant Schiller confirmed Valeant's internal control issues, admitting that the Company had

 "made mistakes" and would be "improving reporting procedures, internal controls and

 transparency for our investors."

        214.    On February 28, 2016, Valeant issued a press release announcing defendant

 Pearson's return as CEO, defendant Ingram's appointment as Chairman of the Board, and the

 cancellation of a conference call scheduled for the following day concerning Valeant's preliminary

 fourth quarter 2015 financial results and 2016 guidance. Valeant also officially withdrew its prior

 financial guidance and confirmed the delay in filing its 2015 Annual Report pending the Ad Hoc

 Committee's accounting review. In the press release defendant Pearson is quoted as stating that




                                                - 89 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 91 of 112 PageID: 91



 "improving Valeant's reporting procedures, internal controls and transparency" would be among

 his priorities.

         215.      On this news, Valeant's stock price fell more than 18%, or $14.85 per share, to close

 at $65.80 per share on February 29, 2016, erasing more than $5 billion in market capitalization.

         216.      On February 29, 2016, Bloomberg reported that although Valeant's scheduled

 earnings call was canceled, the Company was "hold[ing] a call for sell-side analysts later Monday

 that will include Pearson." The call was not publicly announced. That same day, Moody's reported

 that it had placed Valeant's corporate credit ratings "under review for downgrade," due to

 "concerns that Valeant's underlying operating performance is weaker than Moody's previous

 expectations, potentially impeding the company's deleveraging plans." Then, only hours after

 Bloomberg reported on Valeant's nonpublic conference call, the call was canceled as a result of

 "media interest." Later that day, Valeant announced that it was under investigation by the SEC

 and had received a subpoena during the fourth quarter of 2015.

         217.      On March 10, 2016, Bloomberg reported that defendant Pearson held a meeting

 with certain Valeant employees at Valeant's U.S. headquarters in Bridgewater, New Jersey.

 According to the article, titled "Valeant CEO, Learning to Walk Again, Lays Out Plans to Top

 Staff," during defendant Pearson's private meeting, he stated: "We're under a barrage of external

 government and media and everything else…. Everyone is nervous. The board is nervous."

         218.      On March 15, 2016, before the market opened, Valeant released its preliminary

 unaudited financial results for the fourth quarter of 2015 and significantly reduced its financial

 guidance for 2016. The Company slashed its 2016 revenue guidance by $1.5 billion, from $12.5-

 $12.7 billion to $11.0-$11.2 billion, lowered its EPS guidance from $13.25-$13.75 to $9.50-

 $10.50, and cut its EBITDA guidance from $6.9-$7.1 billion to $5.6-$5.8 billion. As the drivers




                                                  - 90 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 92 of 112 PageID: 92



 of these significant downward revisions, Valeant cited "reduced revenue assumptions for certain

 businesses, new managed care contracts and increased investment in key functions, such as

 financial reporting, public and government relations and compliance, as well as the impact of the

 weak first quarter of 2016." The Company also reported $51.3 million in "wind down costs" for

 Philidor, including "write-downs of fixed assets and bad debt expenses," and a $79 million

 impairment charge related to Philidor.

        219.    Defendants Pearson, Rosiello, and Kellen provided additional information about

 the dismal financial results and reduced guidance during an earnings conference call with analysts

 and investors held later that day. On the call, defendant Pearson acknowledged that Valeant had

 reduced guidance "due to the higher-than-expected inventory reductions that transition from

 Philidor to Walgreens and the cancellation of almost all price increases." Defendant Pearson also

 confirmed the Company's heavy reliance on price increases, stating that "any future price increases

 will be more modest and in line with industry practices and managed-care contracts. We have

 experienced increased competitive pressure at the payer level, resulting in increased rebates for

 access for our key growth products, like Jublia...." In addition, defendant Pearson noted that

 Valeant had "already committed to reducing pricing" on certain dermatology products "within the

 Walgreens' portfolio, on average, 10%" and that the "price reduction is on [wholesaler acquisition

 cost] and will impact and will be taken across all channels, not just Walgreens."

        220.    Further, on the call, Valeant revealed that its press release issued earlier that day

 had overstated the Company's financial guidance. After an analyst pointed out that the slide deck

 accompanying the conference call forecast only $6 billion of adjusted EBITDA for the next four

 quarters while the press release provided guidance of $6.2-$6.6 billion for the same metric,




                                               - 91 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 93 of 112 PageID: 93



 defendant Rosiello admitted that the press release was wrong and should have only forecast

 guidance of $6 billion.

        221.    During the question and answer portion of the conference call analysts noted that

 Valeant's guidance was "lowered far more than any investor anticipated" and highlighted

 "management['s] need[] to rebuild credibility with investors." One analyst questioned, "how can

 we be confident in what you're saying today about the business, given that you were positive in

 December and January?" In response, defendant Pearson acknowledged that Valeant would "have

 to earn back the credibility."

        222.    When news of the Company's dismal financial results and significantly reduced

 guidance reached the market, Valeant's stock plunged more than 50%, or $35.53 per share, to close

 at $33.51 per share on March 15, 2016, from a previous close of $69.04 per share on March 14,

 2016, erasing more than $12 billion in market capitalization.

        223.    On March 21, 2016, the Company filed a Current Report on Form 8-K with the

 SEC, announcing the restatement of its prior financial statements. The Form 8-K disclosed that

 the Ad Hoc Committee's review had determined that "approximately $58 million in net revenue

 relating to the sales of Philidor during the second half of 2014 should not have been recognized

 upon delivery of product to Philidor." The Company's fiduciaries advised investors that as a result

 of this determination, the Company's last four financial statements, the 2014 Form 10-K, and the

 Q1, Q2, and Q3 2015 Forms 10-Q, could no longer be relied upon.

        224.    The Form 8-K detailed the Ad Hoc Committee's findings concerning Valeant's

 accounting practices. In particular, the Ad Hoc Committee concluded that Valeant's revenue

 recognition "on a sell-in basis (i.e., recorded when the Company delivered product to Philidor)"

 prior to Valeant's acquisition of the Philidor purchase option was improper. The Form 8-K




                                               - 92 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 94 of 112 PageID: 94



 explained that "revenue for certain transactions should have been recognized on a sell-through

 basis (i.e., record revenue when Philidor dispensed the products to patients) prior to entry into the

 option agreement." As a result, the Company was required to record revenues upon shipment to

 the patient, rather than shipment to Philidor.

          225.   In addition, in its March 21, 2016 Form 8-K, the Company admitted that its

 disclosure controls and internal controls over financial reporting were inadequate. Specifically,

 the Form 8-K stated that "one or more material weaknesses" existed in the Company's internal

 control over financial reporting, and "as a result, internal control over financial reporting and

 disclosure controls and procedures were not effective as of December 31, 2014 and disclosure

 controls and procedures were not effective as of March 31, 2015 and subsequent interim periods

 in 2015 and that internal control over financial reporting and disclosure controls and procedures

 will not be effective at December 31, 2015."

          226.   The Company also admitted that its fiduciaries are responsible for the improper

 accounting practices detailed herein.       According to the Company, the improper revenue

 recognition practices were the result of "improper conduct" on the part of defendants Schiller and

 Carro.    The Company further cited the unethical "tone at the top" perpetuated by senior

 management as a "contributing factor[]" to the Company's ineffective controls over financial

 reporting. In particular, Valeant's Form 8-K stated:

          As part of this assessment of internal control over financial reporting, the Company
          has determined that the tone at the top of the organization and the performance-
          based environment at the Company, where challenging targets were set and
          achieving those targets was a key performance expectation, may have been
          contributing factors resulting in the Company's improper revenue recognition and
          the conduct described above.

          227.   In a press release issued that same day, March 21, 2016, Valeant announced that it

 had initiated a search for a candidate to succeed defendant Pearson as CEO, and that defendant



                                                  - 93 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 95 of 112 PageID: 95



 Pearson would be resigning as CEO and a director once his replacement was appointed. The press

 release also stated that defendant Schiller had been asked to leave the Board, but had refused.

        228.    On March 22, 2016, Business Insider reviewed an analysis done by Bloomberg and

 attempted to quantify the impact of Valeant's change in business strategy from a nontraditional

 approach to that of a traditional pharmaceutical company. The article, titled "Bill Ackman's Plan

 to Fix Valeant Is Doomed," noted that without price hikes, "Valeant would lose 10% of its revenue"

 and operating margins would decrease from 24% to 7%. Coupled with an increase in R&D

 spending from 3% to 13%, "Valeant would be losing money. A lot of money." Based on the

 analysis, the article concluded that:

        If Valeant was operating more like a traditional specialty pharma company, it could
        have had a trailing 12-month (4Q15) loss of $2.44 rather than an adjusted EPS of
        $1.53. Ebit could have dropped to $606 million from $2.5 billion.… Valeant could
        have had an adjusted net loss of $842 million instead of net income of $527
        million. As the company focuses on paying down debt and can no longer use price
        increases, earnings may see a similar effect in future quarters.

        229.    On March 28, 2016, news outlets reported that defendant Pearson was called to

 testify before a senate panel investigate the cost of prescription pharmaceuticals. For instance, in

 an article titled "Valeant CEO Subpoenaed to Testify Before U.S. Senate Panel, Reuters reported:

        U.S. prosecutors in Massachusetts and Manhattan are probing Valeant's pricing and
        distribution channels, while the Securities and Exchange Commission is
        investigating its accounting and disclosure issues.

        The Senate committee is one of two congressional bodies that are looking into
        aggressive prescription drug pricing.

        Both committees are particularly focused on Valeant….

        230.    On this news, Valeant's stock fell 7.17%, or $2.23 per share, from a close of $31.09

 per share on March 24, 2016, to a close of $28.86 per share on March 28, 2016, erasing more than

 $765 million in market capitalization.




                                                - 94 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 96 of 112 PageID: 96



        231.    On April 9, 2016, the New York Times published an article titled "The Female

 Viagra, Undone by a Drug Maker's Dysfunction." Citing interviews with former employees,

 analysts, investors, and doctors, the article detailed "how a series of missteps after the deal, along

 with turbulence from aggressive accounting practices, unusual business relationships and big egos,

 derailed one of the most intriguing new pharmaceuticals in a generation." According to the article,

 after Valeant acquired Sprout along with its blockbuster drug Addyi in August 2015, Valeant

 doubled the price of Addyi to $800 and terminated Sprout's distribution agreement with Cardinal

 Health, deciding instead to rely on Philidor. Insurance companies balked at the price increase and

 refused to cover Addyi at the $800 price. Distribution of Addyi was also an issue since Valeant

 had handed over this job to Philidor, which was by then out of business. Due to Valeant's pricing

 actions and reliance on Philidor, as of February 2016, "[d]octors had prescribed the drug fewer

 than 4,000 times."

        232.    On April 29, 2016, Valeant announced that seven of its Board members would not

 be standing for reelection. This included defendants Pearson, Schiller, Farmer, Goggins, Melas-

 Kyriazi, Morfit, and Provencio. Notably, defendant Provencio was Chairman of the Audit and

 Risk Committee, defendant Melas-Kyriazi was a member of the Audit and Risk Committee, and

 defendants Provencio, Goggins, and Morfit were members of the Ad Hoc Committee.

        233.    Also on April 29, 2016, Valeant filed with the SEC its Annual Report on Form 10-

 K for the year ended December 31, 2015 (the "2015 Form 10-K"), confirming the Company's

 material weaknesses and restatement of its financial statements. The 2015 Form 10-K further

 revealed the inadequacy of the disclosures in the Company's previously issued financial reports.

 For example, the 2015 Form 10-K stated that while the Company historically depended on

 acquisitions, the volume and size of acquisitions in 2016 and beyond was expected to be minimal




                                                 - 95 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 97 of 112 PageID: 97



 which "could have a material adverse effect on [its] business, financial condition, cash flows and

 results of operations and could cause the market value of [Valeant's] common shares and/or debt

 securities to decline."

         234.     On May 3, 2016, Valeant announced the appointment of Joseph C. Papa ("Papa")

 as its CEO and Chairman of the Board. Three weeks later, on May 23, 2016, during the UBS

 Global Healthcare Conference, Papa described Valeant as "a great turnaround opportunity" and

 discussed several challenges he inherited. Papa acknowledged that Philidor "clearly had some

 question marks" and admitted that "there were some pricing mistakes that were made." Papa also

 conceded that there were "some transparency things that [could be] improve[d] on at Valeant."

 Papa also recognized inadequacies in the Company's internal controls, noting that "there are some

 functions that we need to put some additional controls" and "there's some investment that needs to

 happen in areas," such as finance, "where [Valeant] just need[s] to bring some additional financial

 capabilities."

         235.     On June 7, 2016, Valeant issued a press release announcing its long-delayed first

 quarter 2016 financial results that further revealed the extent to which Valeant relied on Philidor

 and deceptive business practices to boost revenue. For the first quarter of 2016, the Company

 reported a GAAP loss per share of $1.08 and significantly lowered its 2016 financial guidance,

 cutting revenue guidance from a range of $11.0-$11.2 billion to a range of $9.9-10.1 billion,

 adjusted EPS from a range of $8.50-$9.50 to a range of $6.60-$7.00, and adjusted EBITDA from

 a range of $5.6-$5.8 billion to a range of $4.80-$4.95 billion.

         236.     Despite its repeated representations that Philidor was not critical to the Company's

 revenue growth, during Valeant's earnings conference call, the Company's executives attributed

 the dismal financial results and outlook to the loss of Philidor. For example, defendant Rosiello




                                                 - 96 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 98 of 112 PageID: 98



 stated that "[t]he base business in Q1 declined by $289 million, driven by dermatology ... and the

 transition to Walgreens...." Defendant Rosiello also acknowledged that sales volume declines

 were "exacerbated by the loss of refills following the shutdown at the end of January of our

 previous specialty pharmacy relationship." Further, despite the Company's prior assurances that

 the Walgreens partnership "will be the same sort of level of profitability and growth" as Philidor,

 Papa added that "a significant portion of our Walgreens prescriptions have profitability

 significantly below our internal projections and meaningfully below non-Walgreens prescriptions"

 and that "[i]n some instances, these prescriptions actually have a negative average selling price."

        237.    Following the release of these disappointing results and lowered guidance,

 Valeant's stock price fell nearly 15%, or $4.21 per share, to close at $24.64 per share on June 7,

 2016, from a previous close of $28.85 per share on June 6, 2016, erasing more than $1.44 billion

 in market capitalization.

        238.    Since the truth about Valeant's business practices began slowly emerging in the

 third quarter of 2015, Valeant's stock has plummeted more than 90%, from an artificially inflated

 high of $262 per share on August 5, 2015, to less than $25 per share on June 7, 2016, and the

 Company has lost more than $80 billion in market capitalization. Since then, Valeant's stock has

 yet to recover, trading around $25 per share as of the filing of this complaint.

                             INSIDER SALES BY DEFENDANT UBBEN

        239.    Rather than providing the market with correct information, defendant Ubben used

 his knowledge about Valeant's true business health to sell his Valeant holdings while the

 Company's stock price was artificially inflated. Doing so was unlawful and a violation of the

 fiduciary duties he owed to Valeant and its stockholders.

        240.    While in possession of material, nonpublic information about Valeant's improper

 business practices and the impending decline in the Company's stock, defendant Ubben sold 4.2


                                                - 97 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 99 of 112 PageID: 99



 million shares of his Valeant stock, in one day, over five tranches, at $219 and $230.60 per share

 (an average of $220.24 per share), for unlawful proceeds of $925 million.17 The timing and scope

 of defendant Ubben's trades are suspicious. Defendant Ubben purchased the shares at an average

 price of $11, held the shares for nine years, had not previously sold Valeant stock in more than

 four years, and timed the sale to maximize profit from Valeant's then artificially inflated stock

 price, which was trading at or near all-time highs of around $229 per share. Approximately 95%

 of the $925 million in illicit trading proceeds was profit for defendant Ubben. Defendant Ubben's

 sales are also suspicious given that his stock sales represented 21.67% of his holdings as

 demonstrated by the table below:

                      Total Shares Before Sales                        17,559,302
                      Shares Sold During Sales Period ("SP")18          4,200,000
                      Shares Disposed (Other) During SP                   189,616
                      Total Shares Held During SP                      19,383,877
                      Shares Remaining SP                              14,994,261
                      Total Proceeds from Sales                   $925,011,613.20
                      % of Total Ownership Sold During SP                 21.67%

 Further, since his sales on June 10, 2015, defendant Ubben has not sold a single share of Valeant

 stock.

           241.   On June 30, 2019, Judge Shipp denied defendant Ubben's motion to dismiss claims

 in the Securities Class Action that he and his company ValueAct illegally dumped $925 million

 worth of Valeant stock ahead of revelations about the Company's deceptive sales practices. In

 doing so, Judge Shipp noted that "the fact that Defendants did not sell [all] their shares does not

 render Plaintiffs' scienter allegations insufficient. There is a plausible inference that Defendants'




 17
  These shares are directly beneficially owned by ValueAct Capital Master Fund, L.P. or ValueAct
 Co-Invest Master Fund, L.P.
 18
      The sales period refers to the period between January 4, 2013 and March 15, 2016.

                                                  - 98 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 100 of 112 PageID: 100



  holdings of Valeant stock—approximately 15 million shares after the June 2015 Transaction—

  was so large that Defendants were unable to continue selling their shares without being caught."

  Judge Shipp continued: "This theory would explain why, despite Defendants knowing that Philidor

  was a 'house of cards,' Defendants did not sell more Valeant stock—Defendants could not sell

  without arousing suspicions in other quarters." Judge Shipp also found that the timing of the sales

  was suspicious because ValueAct only purchased—rather than sold—Valeant stock in the two

  years before June 2015.

                                     DAMAGES TO VALEANT

         242.    As a result of the Individual Defendants' improprieties, Valeant disseminated

  improper, public statements concerning its financial condition, revenue growth, compliance with

  GAAP, and affiliation with Philidor. These improper statements have devastated Valeant's

  credibility as reflected by the Company's more than $80 billion, or 90%, market capitalization loss.

         243.    Valeant's performance issues also damaged its reputation within the business

  community and in the capital markets. In addition to price, Valeant's current and potential

  customers consider a company's ability to curb known abuses and implement adequate internal

  controls to ensure illegal practices are timely discovered and properly addressed. Businesses are

  less likely to award contracts to companies that knowingly permit or encourage unscrupulous

  behavior, and investors are less likely to invest in companies that lack internal controls and fail to

  timely disclose material information. Valeant's ability to raise equity capital or debt on favorable

  terms in the future is now impaired. In addition, the Company stands to incur higher marginal

  costs of capital and debt because the improper statements and misleading projections disseminated

  by the Individual Defendants have materially increased the perceived risks of investing in and

  lending money to the Company.




                                                  - 99 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 101 of 112 PageID: 101



         244.    Further, as a direct and proximate result of the Individual Defendants' actions,

  Valeant has expended, and will continue to expend, significant sums of money. Such expenditures

  include, but are not limited to:

                 (a)     costs incurred from defending and paying any settlement or adverse

  judgment in the Securities Class Action and related litigation pending in New Jersey and Canada;

                 (b)     costs incurred from defending and paying any settlement or adverse

  judgment in the third-party payor litigation pending in New Jersey;

                 (c)     the $1.87 million Valeant paid to the California Department of Insurance to

  settle allegations it failed to prevent Philidor from submitting fraudulent claims for

  reimbursements of Valeant products;

                 (d)     costs incurred from restating and revising financial statements;

                 (e)     costs incurred in complying with the governmental investigations into the

  misconduct detailed herein, including any fines or penalties resulting therefrom;

                 (f)     costs incurred from the Company's internal investigation and review of its

  accounting violations; and

                 (g)     costs incurred from compensation and benefits paid to the defendants who

  have breached their duties to Valeant.

                   DERIVATIVE AND DEMAND REFUSED ALLEGATIONS

         245.    Plaintiff brings this action derivatively in the right and for the benefit of Valeant to

  redress injuries suffered, and to be suffered, by Valeant as a direct result of breaches of fiduciary

  duty, waste of corporate assets, and unjust enrichment, as well as the aiding and abetting thereof,

  by the Individual Defendants. Valeant is named as a nominal defendant solely in a derivative




                                                 - 100 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 102 of 112 PageID: 102



  capacity. This is not a collusive action to confer jurisdiction on this Court that it would not

  otherwise have.

            246.   Plaintiff will adequately and fairly represent the interests of Valeant in enforcing

  and prosecuting its rights.

            247.   Plaintiff was a stockholder of Valeant at the time of the wrongdoing complained

  of, has continuously been a stockholder since that time, and is a current Valeant stockholder.

           248.    Boards of directors have an affirmative duty to conduct a reasonable, objective, and

  good faith investigation into the allegations in a stockholder litigation demand, and to determine

  on the basis of that investigation whether the demand's factual allegations and legal claims have

  merit and whether pursuing the claims in litigation would be in the company's best interests.

  Boards that fulfill their duty to investigate a stockholder's litigation demand reasonably,

  objectively, and in good faith, and to act reasonably on the basis of the investigation, retain the

  protections of the business judgment rule's presumption that they acted independently, on a

  reasonably informed basis, and in good faith. Boards that fail to do so may not avail themselves

  of this presumption, and the stockholder's litigation demand will be deemed to have been

  wrongfully refused.

            249.   On June 5, 2018, plaintiff's counsel sent the Shabbouei Demand to the Board,

  demanding the Board investigate the foregoing facts and claims arising from them, and to

  commence litigation against the corporate fiduciaries responsible for damaging Valeant, including

  certain of the Company's current and former officers and directors.19       In a letter dated July 9,

  2018, John L. Latham ("Latham") from the law firm of Alston & Bird LLP, stated that the Board




  19
       A true and correct copy of the Shabbouei Demand is attached hereto as Exhibit A.


                                                 - 101 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 103 of 112 PageID: 103



  had created the Special Committee to investigate the Shabbouei Demand, and that his firm was

  retained to assist the Special Committee. On July 30, 2018, plaintiff's counsel sent plaintiff's

  Demand to the Board, which is substantially similar to the Shabbouei Demand.20

            250.   Having received scant information concerning the Special Committee and its

  ongoing investigation, in an August 3, 2018 letter, plaintiff's counsel requested an update on the

  status of the investigation.21 Plaintiff's counsel also detailed additional facts supporting his

  concerns that the fiduciaries of Valeant breached their fiduciaries duties. In particular, plaintiff's

  letter explained that in July 2018, Judge Shipp denied, in part, the Company's motions to dismiss

  in three separate lawsuits alleging Valeant inflated its stock price through unsavory and deceptive

  business practices. The letter explained that, in doing so, Judge Shipp found that the investors

  adequately pled that Valeant and its executives engaged in a pattern of racketeering activity by

  using its clandestine pharmacy network and inaccurate financial statements to defraud investors.

  Plaintiff noted that these rulings are consistent with and bolster the allegations of wrongdoing

  detailed in plaintiff's Demand. Plaintiff urged the Board to take this into account in considering

  his Demand.

            251.   Four months after plaintiff first sent his Demand, on or about November 29, 2018,

  counsel for the Special Committee notified plaintiff's counsel by telephone that the Board had

  rejected the Demand. Valeant did not provide any documentary evidence that the Board had

  rejected the Demand.




  20
       A true and correct copy of the Demand is attached hereto as Exhibit B.
  21
       A true and correct copy of the August 3, 2018 letter is attached hereto as Exhibit C.


                                                  - 102 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 104 of 112 PageID: 104



            252.    At the time it informed plaintiff that the Board rejected the Demand, counsel for

  the Special Committee stated that the Company and the Board were willing to provide certain of

  Valeant's internal books and records regarding the consideration of the Demand, subject to the

  parties entering into a confidentiality agreement. Over the course of four months, counsel for the

  Special Committee dragged out the terms of the confidentiality agreement.           Counsel for the

  Special Committee repeatedly and at the last minute submitted additional edits to plaintiff just as

  the parties were about to reach an agreement.

            253.    On November 29, 2018, Robert R. Long ("Long") from the law firm of Alston &

  Bird LLP sent plaintiff's counsel a proposed draft confidentiality agreement. Plaintiff's counsel

  responded on December 9, 2018, e-mailing a redline of their proposed edits to Long and Latham.22

            254.    On December 11, 2018, Long e-mailed plaintiff's counsel to set up a call to discuss

  plaintiff's counsel's proposed edits. On December 13, 2018, plaintiff's counsel and Long spoke

  telephonically regarding plaintiff's counsel's proposed edits to the confidentiality agreement.

            255.    Following this conversation, on December 17, 2018, Long e-mailed plaintiff's

  counsel proposed revisions to the draft confidentiality agreement. Plaintiff's counsel responded

  that same day, agreeing to all of counsel's proposed modifications except one. The following day

  Long e-mailed plaintiff's counsel to propose additional modifications to the draft confidentiality

  agreement.       Later that day, counsel for plaintiff agreed to Valeant's supposed edits to the

  confidentiality agreement and asked whether it was ready for client execution. Three weeks later,




  22
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit D.




                                                  - 103 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 105 of 112 PageID: 105



  on January 2, 2019, the Special Committee's counsel stated that the Company now had a new series

  of edits to the confidentiality agreement.23

            256.   Once again, the parties negotiated over the confidentiality agreement and it

  appeared that a compromise was reached. However, on February 9, 2019, Valeant stated it had

  yet another edit to the already agreed upon confidentiality agreement. On February 11, 2019,

  plaintiff's counsel agreed to Valeant's "additional edit" to the confidentiality agreement.24

            257.   On February 22, 2019, plaintiff sent his executed confidentiality agreement to the

  Company. After not hearing back from Valeant, on March 1, 2019, plaintiff asked the Special

  Committee's counsel when he would receive the documents concerning the Board's decision to

  reject the Demand. On March 4, 2019, counsel for the Special Committee stated that he checked

  with Valeant and would "report back as soon as [he] heard something."25                 Valeant never

  responded, never provided any of the books and records, and the Board never formally denied the

  Demand.

            258.   The Board's action in offering and then ignoring its obligation to provide an actual

  response to the Demand and the reasons for its decision demonstrates it is acting in bad faith, and

  its rejection of the Demand, if indeed it has been rejected, was not done in good faith. Further, it

  is apparent that the Board and Valeant will not respond to plaintiff without Court action.

  Accordingly, the Board wrongfully refused the Demand.




  23
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit E.
  24
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit F.
  25
       A true and correct copy of this e-mail exchange is attached hereto as Exhibit G.


                                                  - 104 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 106 of 112 PageID: 106



         259.    Plaintiff has not made any demand on the other stockholders of Valeant to institute

  this action since such demand would be a futile and useless act for at least the following reasons:

                 (a)      Valeant is a publicly held company with over 325 million shares

  outstanding and thousands of stockholders as of August 1, 2019;

                 (b)      making demand on such a number of stockholders would be impossible for

  plaintiff who has no way of finding out the names, addresses, or phone numbers of stockholders;

  and

                 (c)      making demand on all stockholders would force plaintiff to incur excessive

  expenses, assuming all stockholders could be individually identified.

                                               COUNT I

                 Against the Individual Defendants for Breach of Fiduciary Duty

         260.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

         261.    The Individual Defendants owed and owe Valeant fiduciary obligations. By reason

  of their fiduciary relationships, the Individual Defendants owed and owe Valeant the highest

  obligation of good faith, fair dealing, loyalty, and due care.

         262.    The Individual Defendants and each of them, violated and breached their fiduciary

  duties of candor, good faith, and loyalty. More specifically, the Individual Defendants violated

  their duty of good faith by creating a culture of lawlessness and improper "tone at the top" within

  Valeant, and/or consciously failing to prevent the Company from engaging in the unlawful acts

  complained of herein.

         263.    The Officer Defendants either knew, were reckless, or were grossly negligent in

  disregarding the illegal activity of such substantial magnitude and duration.         The Officer




                                                 - 105 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 107 of 112 PageID: 107



  Defendants either knew, were reckless, or were grossly negligent in not knowing: (i) for years,

  Valeant engaged in a number of unlawful and deceptive business practices that inflated its reported

  financial metrics; (ii) Valeant engaged in fictitious accounting practices and improperly recognized

  revenue in violation of GAAP; (iii) the Company lacked adequate financial and internal controls;

  and (iv) as a result of the forgoing, Valeant's representations concerning its financial condition,

  business prospects, and financial controls were improper. Accordingly, the Officer Defendants

  breached their duties of care and loyalty to the Company.

         264.    The Director Defendants, as directors of the Company, owed Valeant the highest

  duty of loyalty. These defendants breached their duty of loyalty by recklessly permitting the

  improper conduct detailed herein. The Director Defendants knew or were reckless in not knowing

  that: (i) for years, Valeant engaged in a number of unlawful and deceptive business practices that

  inflated its reported financial metrics; (ii) Valeant engaged in fictitious accounting practices and

  improperly recognized revenue in violation of GAAP; (iii) the Company lacked adequate financial

  and internal controls; and (iv) as a result of the forgoing, Valeant's representations concerning its

  financial condition, business prospects, and financial controls were improper. Accordingly, these

  defendants breached their duty of loyalty to the Company.

         265.    The Audit and Risk Committee Defendants breached their fiduciary duty of loyalty

  by approving the statements described herein which were made during their tenure on the Audit

  and Risk Committee, which they knew or were reckless in not knowing contained improper

  statements and omissions. The Audit and Risk Committee Defendants completely and utterly

  failed in their duty of oversight, and failed in their duty to appropriately review financial results,

  as required by the Audit and Risk Committee Charter in effect at the time.




                                                 - 106 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 108 of 112 PageID: 108



         266.    Defendant Ubben breached his duty of loyalty by selling Valeant stock on the basis

  of the knowledge of the improper information described above before that information was

  revealed to the Company's stockholders. The information described above was material, nonpublic

  information concerning the Company's future business prospects. It was a proprietary asset

  belonging to the Company, which defendant Ubben used for his own benefit when he sold Valeant

  common stock.

         267.    As a direct and proximate result of the Individual Defendants' breaches of their

  fiduciary obligations, Valeant has sustained significant damages, as alleged herein. As a result of

  the misconduct alleged herein, these defendants are liable to the Company.

         268.    Plaintiff, on behalf of Valeant, has no adequate remedy at law.

                                               COUNT II

                Against the Individual Defendants for Waste of Corporate Assets

         269.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

         270.    As a result of the misconduct described above, the Individual Defendants have

  wasted corporate assets by forcing the Company to expend valuable resources in defending itself

  in the Securities Class Action and related litigation that they brought on with their improper

  statements. In addition, due to the Individual Defendants' mismanagement, the Company has been

  forced to interrupt its business and dedicate its resources and attention to restating and revising its

  past financial statements.

         271.    Finally, as a result of the decision to allow the Company to operate in an

  environment devoid of adequate internal and financial controls, the Individual Defendants have




                                                 - 107 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 109 of 112 PageID: 109



  caused Valeant to waste its assets by paying improper compensation and bonuses to certain of its

  executive officers and directors that breached their fiduciary duties.

         272.    As a result of the waste of corporate assets, the Individual Defendants are liable to

  the Company.

         273.    Plaintiff, on behalf of Valeant, has no adequate remedy at law.

                                              COUNT III

                    Against the Individual Defendants for Unjust Enrichment

         274.    Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

         275.    By their wrongful acts and omissions, the Individual Defendants were unjustly

  enriched at the expense of and to the detriment of Valeant. The Individual Defendants were

  unjustly enriched as a result of the compensation and director remuneration they received while

  breaching fiduciary duties owed to Valeant.

         276.    Defendant Ubben sold Valeant stock while in possession of material, nonpublic

  information that artificially inflated the price of Valeant stock. As a result, defendant Ubben

  profited from his misconduct and was unjustly enriched through his exploitation of material and

  adverse inside information.

         277.    Plaintiff, as a stockholder and representative of Valeant, seeks restitution from these

  defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and

  other compensation obtained by these defendants, and each of them, from their wrongful conduct

  and fiduciary breaches.

         278.    Plaintiff, on behalf of Valeant, has no adequate remedy at law.




                                                 - 108 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 110 of 112 PageID: 110



                                       PRAYER FOR RELIEF

             WHEREFORE, plaintiff, on behalf of Valeant, demands judgment as follows:

             A.    Against all of the defendants and in favor of the Company for the amount of

  damages sustained by the Company as a result of the defendants' breaches of fiduciary duties,

  waste of corporate assets, and unjust enrichment;

             B.    Directing Valeant to take all necessary actions to reform and improve its corporate

  governance and internal procedures to comply with applicable laws and to protect Valeant and its

  stockholders from a repeat of the damaging events described herein, including, but not limited to,

  putting forward for stockholder vote, resolutions for amendments to the Company's Bylaws or

  Articles of Incorporation and taking such other action as may be necessary to place before

  stockholders for a vote of the following corporate governance policies:

                   1.     a proposal to strengthen Board oversight and supervision of Valeant's

  business and pricing practices;

                   2.     a proposal to strengthen Board oversight of the Company's acquisition

  targets;

                   3.     a proposal to strengthen the Company's controls over accounting and

  financial reporting;

                   4.     a proposal to strengthen Valeant's disclosure controls to ensure material

  information is adequately and timely disclosed to the SEC and the public;

                   5.     a proposal to strengthen the Board's supervision of operations and develop

  and implement procedures for greater stockholder input into the policies and guidelines of the

  Board;

                   6.     a provision to control insider selling and conflicts of interest;




                                                  - 109 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 111 of 112 PageID: 111



                  7.     a provision to permit the stockholders of Valeant to nominate at least three

  candidates for election to the Board;

                  8.     a proposal to appoint additional independent board members with

  established reputations in the pharmaceutical industry and with substantial experience in

  governance, risk and compliance issues;

                  9.     a proposal to enhance and/or augment the audit, risk and compliance

  committees of the Board to oversee internal controls and compliance processes;

                  10.    a proposal to ensure that the Chief Compliance, Risk and Legal Officer(s)

  and other company leadership have (a) necessary subject matter and regulatory expertise; (b)

  direct reporting authority to the Board; and (c) adequate autonomy and resources to carry out their

  responsibilities;

                  11.    a proposal to review and implement revised codes of conduct, policies and

  procedures, training, integrity hotlines, auditing and monitoring processes and procedures;

                  12.    a proposal to review and implement policies and procedures for escalating

  internal and regulatory issues internally and to the Board;

                  13.    a proposal to review and implement the confidential reporting structure and

  investigative process of complaints within the company; and

                  14.    a proposal to enhance security and cybersecurity around data privacy,

  patient information, and system security;

          C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

  state statutory provisions sued hereunder, including attaching, impounding, imposing a

  constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or their

  other assets so as to assure that plaintiff on behalf of Valeant has an effective remedy;




                                                 - 110 -
Case 3:19-cv-17833-MAS-LHG Document 1 Filed 09/10/19 Page 112 of 112 PageID: 112



            D.     Awarding to Valeant restitution from defendants, and each of them, and ordering

  disgorgement of all profits, benefits, and other compensation obtained by the defendants, including

  all ill-gotten gains from insider selling by defendants;

            E.     Awarding to plaintiff the costs and disbursements of the action, including

  reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

            F.     Granting such other and further relief as the Court deems just and proper.

                                             JURY DEMAND

            Plaintiff demands a trial by jury.


  Dated: September 10, 2019

                                                   HERMAN JONES LLP
                                                   s/ Serina M. Vash

                                                   SERINA M. VASH (N.J. Bar. No. 041142009)
                                                   153 Central Avenue #131
                                                   Westfield, New Jersey 07090
                                                   svash@hermanjones.com
                                                   Telephone: (404) 504-6516
                                                   Facsimile: (404) 504-6501


                                                   ROBBINS ARROYO LLP
                                                   BRIAN J. ROBBINS*
                                                   CRAIG W. SMITH*
                                                   STEVEN R. WEDEKING*
                                                   5040 Shoreham Place
                                                   San Diego, CA 92122
                                                   Telephone: (619) 525-3990
                                                   Facsimile: (619) 525-3991
                                                   Attorneys for Plaintiff
                                                   *pro hac vice motions to be filed



  1361274




                                                 - 111 -
